Exhibit 10.2

 

EXECUTION VERSION

 

$2,500,000,000

 

AMENDED AND RESTATED THREE-YEAR CREDIT AGREEMENT

 

among

 

INTERNATIONAL BUSINESS MACHINES CORPORATION and

 

IBM CREDIT LLC, as Borrowers

 

The Several Lenders
from Time to Time Parties Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

BNP PARIBAS, CITIBANK, N.A.,
ROYAL BANK OF CANADA, and MIZUHO BANK, LTD.
as Syndication Agents

 

and

 

BARCLAYS BANK PLC, BANK OF AMERICA, N.A.,

DEUTSCHE BANK SECURITIES INC.,

HSBC BANK USA, NATIONAL ASSOCIATION, SOCIETE GENERALE,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

Dated as of July 19, 2018

 

JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP., CITIBANK, N.A. and RBC
CAPITAL MARKETS (1)
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

(1)       RBC Capital Markets is a brand name for the capital markets businesses
of Royal Bank of Canada and its affiliates.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINITIONS

2

 

 

 

1.1

Defined Terms

2

1.2

Other Definitional Provisions

22

 

 

 

SECTION 2.

AMOUNT AND TERMS OF REVOLVING CREDIT FACILITIES

22

 

 

 

2.1

Revolving Credit Commitments

22

2.2

Procedure for Revolving Credit Borrowing

23

2.3

Conversion and Continuation Options for Revolving Credit Loans

23

2.4

Minimum Amounts and Maximum Number of Eurodollar and EURIBOR Tranches

24

2.5

[Reserved.]

24

2.6

Optional Prepayments of Revolving Credit Loans

24

2.7

The Competitive Loans

24

2.8

Procedure for Competitive Loan Borrowing

25

2.9

Repayment of Loans; Evidence of Debt

27

2.10

Interest Rates and Payment Dates

28

2.11

Fees

29

2.12

Computation of Interest and Fees

29

2.13

Termination or Reduction of Revolving Credit Commitments

29

2.14

Inability to Determine Interest Rate

29

2.15

Pro Rata Treatment and Payments

31

2.16

Illegality

32

2.17

Requirements of Law

32

2.18

Taxes

35

2.19

Indemnity

37

2.20

Change of Lending Office

38

2.21

Extension of Termination Date

38

2.22

Defaulting Lenders

39

2.23

Currency Equivalents

39

 

 

 

SECTION 3.

[Reserved]

40

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

40

 

 

 

4.1

Organization; Powers

40

4.2

Authorization

40

4.3

Enforceability

41

4.4

Governmental Approvals

41

4.5

Financial Statements

41

4.6

No Material Adverse Change

41

4.7

No Material Litigation, etc.

41

4.8

Federal Reserve Regulations

41

4.9

Investment Company Act, etc.

42

4.10

Tax Returns

42

4.11

No Material Misstatements

42

4.12

ERISA

42

 

ii

--------------------------------------------------------------------------------


 

4.13

Use of Proceeds

42

4.14

Anti-corruption Laws

42

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

43

 

 

 

5.1

Conditions to Effectiveness

43

5.2

Conditions to Each Loan

43

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

44

 

 

 

6.1

Existence; Business and Properties

44

6.2

Financial Statements, Reports, etc.

44

6.3

Notices

46

6.4

Anti-Corruption Laws

46

 

 

 

SECTION 7.

NEGATIVE COVENANTS

46

 

 

 

7.1

Limitation on Secured Debt and Sale and Leaseback Transactions

46

7.2

Mergers, Consolidations and Sales of Assets

47

7.3

Margin Regulations

47

7.4

Financial Covenants

47

7.5

Anti-Corruption Laws

48

7.6

Modifications of Support Agreement

48

 

 

 

SECTION 8.

EVENTS OF DEFAULT

48

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT

49

 

 

 

9.1

Appointment

49

9.2

Delegation of Duties

50

9.3

Exculpatory Provisions

50

9.4

Reliance by Administrative Agent

50

9.5

Notice of Default

50

9.6

Non-Reliance on Administrative Agent and Other Lenders

51

9.7

Indemnification

51

9.8

Administrative Agent in Its Individual Capacity

51

9.9

Successor Administrative Agent

52

9.10

Syndication and Documentation Agents

52

9.11

Certain ERISA Matters

52

 

 

 

SECTION 10.

[RESERVED]

54

 

 

 

SECTION 11.

MISCELLANEOUS

54

 

 

 

11.1

Amendments and Waivers

54

11.2

Notices

54

11.3

No Waiver; Cumulative Remedies

55

11.4

Survival of Representations and Warranties

56

11.5

Payment of Expenses

56

11.6

Participations

56

11.7

Transfers of Competitive Loans

57

 

iii

--------------------------------------------------------------------------------


 

11.8

Assignments

58

11.9

The Register; Disclosure; Pledges to Federal Reserve Banks

59

11.10

Changing Designations of Competitive Loan Lenders

60

11.11

Replacement of Lenders under Certain Circumstances

60

11.12

Adjustments; Set-off

60

11.13

Counterparts

61

11.14

Severability

61

11.15

Integration

61

11.16

GOVERNING LAW

61

11.17

Submission To Jurisdiction; Waivers

61

11.18

Judgment Related to Borrowings

62

11.19

Acknowledgements

62

11.20

WAIVERS OF JURY TRIAL

62

11.21

Confidentiality

62

11.22

Binding Effect

63

11.23

Incremental Revolving Credit Commitments

63

11.24

USA PATRIOT Act

64

11.25

No Fiduciary Duty, etc.

64

11.26

EU Bail-In

65

11.27

Amendment and Restatement

65

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.1

Revolving Credit Commitments

 

SCHEDULE 6.2(c)

Compliance Certificate

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

Form of Competitive Loan Confirmation

 

EXHIBIT B

Form of Competitive Loan Offer

 

EXHIBIT C

Form of Competitive Loan Request

 

EXHIBIT D

Form of Closing Certificate

 

EXHIBIT E

Form of Assignment and Assumption

 

EXHIBIT F

Form of Revolving Credit Loan Promissory Note

 

EXHIBIT G

Form of Competitive Loan Promissory Note

 

EXHIBIT H

Form of New Lender Supplement

 

EXHIBIT I

Form of Incremental Commitment Supplement

 

EXHIBIT J

Form of U.S. Tax Compliance Certificates

 

EXHIBIT K

Form of Extension Request

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED THREE-YEAR CREDIT AGREEMENT, dated as of July 19, 2018,
among INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York corporation
(“IBM”) and its Subsidiary IBM CREDIT LLC, a Delaware limited liability company
(“IBMCLLC”)  (each individually a “Borrower” and together the “Borrowers”), the
several banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”), BNP
PARIBAS, CITIBANK, N.A., ROYAL BANK OF CANADA and MIZUHO BANK, LTD. as
syndication agents (in such capacity, the “Syndication Agents”) and BARCLAYS
BANK PLC, BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC., HSBC BANK USA,
NATIONAL ASSOCIATION, SOCIETE GENERALE,  and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as documentation agents (in such capacity, the “Documentation
Agents”).

 

WHEREAS, the Borrowers are party to the Three-Year Credit Agreement, dated as of
July 20, 2017 (as amended, supplemented or otherwise modified from time to time,
the “Existing Credit Agreement”) with the several banks and other financial
institutions parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent;

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have, subject
to the terms and conditions set forth herein, agreed to amend and restate the
Existing Credit Agreement as provided in this Agreement;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrowers
outstanding thereunder; and

 

NOW, THEREFORE, in consideration of the above premises, the Borrowers, each
Lender and the Administrative Agent agree that on the Effective Date (as
hereinafter defined) the Existing Credit Agreement shall be amended and restated
in its entirety as follows:

 

The parties hereto hereby agree as follows:

 

SECTION 1.         DEFINITIONS

 

1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“1985 Indenture”:  the Indenture, dated as of July 15, 1985, between IBM and The
Bank of New York (successor to Morgan Guaranty Trust Company of New York), as
Trustee.

 

“1990 Indenture”:  the Indenture, dated as of March 1, 1990, between IBM and The
Bank of New York, as Trustee.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus 1/2 of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a

 

2

--------------------------------------------------------------------------------


 

proposed Eurodollar Loan with a one-month Interest Period plus 1.0%.  For
purposes hereof:  “Prime Rate” shall mean the rate of interest per annum last
quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent). Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the NYFRB Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms thereof, the ABR
shall be determined without regard to clause (b) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist.  Any change in the ABR due to a change in the Prime Rate, the NYFRB Rate
or such Eurodollar Rate shall be effective on the effective day of such change
in the Prime Rate, the NYFRB Rate or such Eurodollar Rate, respectively.  If the
ABR is being used as an alternate rate of interest pursuant to Section 2.14
hereof, then the ABR shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the ABR as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Act”:  as defined in Section 11.24.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 25% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Aggregate Outstanding Revolving Extensions of Credit”:  as to any Lender at any
time, the aggregate Dollar Amount of all Revolving Credit Loans made by such
Lender then outstanding.

 

“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Index Rate” in respect of any Index Rate Competitive Loan of a
specified maturity requested pursuant to an Index Rate Competitive Loan Request,
the rate of interest, determined on the basis of the rate for deposits in
Dollars with a maturity comparable to the maturity applicable to such Index Rate
Competitive Loan, appearing on the Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, two Business Days prior to the Borrowing Date in respect of such
Index Rate Competitive Loan (the “Index Screen Rate”).  In the event that such
rate does not appear on such page (or otherwise on such screen), the “Applicable
Index Rate” shall be determined by reference to such other publicly available
service for displaying eurodollar rates as may be agreed upon by the
Administrative Agent and IBM or, in the absence of such

 

3

--------------------------------------------------------------------------------


 

agreement, the “Applicable Index Rate” shall instead be the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Index Screen Rate for the
longest period (for which that Index Screen Rate is available in Dollars) that
is shorter than the Interest Period applicable to such Index Rate Competitive
Loan and (b) the Index Screen Rate for the shortest period (for which that Index
Screen Rate is available for Dollars) that exceeds the Interest Period
applicable to such Index Rate Competitive Loans, in each case, at such time with
a maturity comparable to the maturity applicable to such Index Rate Competitive
Loan and in an amount comparable to the amount of such Index Rate Competitive
Loan.

 

“Applicable Margin”:  on any date, with respect to (a) any Eurodollar Loan, a
rate per annum equal to the Credit Default Swap Spread applicable to the
relevant Borrower in effect for Eurodollar Loans on such date, (b) any EURIBOR
Loan, a rate per annum equal to the Credit Default Swap Spread applicable to the
relevant Borrower in effect for EURIBOR Loans on such date or (c) any ABR Loan,
a rate per annum equal to the Credit Default Swap Spread applicable to the
relevant Borrower in effect for ABR Loans on such date less 1% per annum (but
not less than 0%).  Notwithstanding the foregoing, (x) the non-default
Applicable Margin for Eurodollar Loans and EURIBOR Loans in effect at any time
shall not be less than the minimum applicable margin (the “Minimum
Eurodollar/EURIBOR Applicable Margin”), and shall not exceed the maximum
applicable margin (the “Maximum Eurodollar/EURIBOR Applicable Margin”)
corresponding to the Status then in effect on such date of determination as set
forth below and (y) the non-default Applicable Margin for ABR Loans in effect at
any time shall not be less than the minimum applicable margin (the “Minimum ABR
Applicable Margin”), and shall not exceed the maximum applicable margin (the
“Maximum ABR Applicable Margin”) corresponding to the Status then in effect on
such date of determination as set forth below:

 

 

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

Minimum Eurodollar/EURIBOR Applicable Margin

 

0.10

%

0.10

%

0.10

%

0.25

%

0.30

%

Maximum Eurodollar/EURIBOR Applicable Margin

 

0.75

%

0.75

%

0.75

%

1.00

%

1.125

%

Minimum ABR Applicable Margin

 

0.00

%

0.00

%

0.00

%

0.00

%

0.00

%

Maximum ABR Applicable Margin

 

0.00

%

0.00

%

0.00

%

0.00

%

0.125

%

 

If at any time (i) the Credit Default Swap Spread applicable to IBMCLLC is
unavailable and (ii) IBMCLLC’s long term senior unsecured debt rating, for debt
that has the benefit of support arrangements from IBM comparable to those
provided for in the Support Agreement but is not guaranteed by any other Person
or subject to any other credit enhancement, by each of S&P and Moody’s are equal
to or higher than those of IBM at such time, the Credit Default Swap Spread of
IBMCLLC shall be deemed to be the Credit Default Swap Spread applicable to IBM
at

 

4

--------------------------------------------------------------------------------


 

such time.  If at any time the Credit Default Swap Spread applicable to IBM or
IBMCLLC (subject, in the case of IBMCLLC, to the immediately preceding sentence)
is unavailable, IBM and the Lenders shall negotiate in good faith (for a period
of up to thirty days after the Credit Default Swap Spread becomes unavailable
(such thirty-day period, the “Negotiation Period”)) to agree on an alternative
method for establishing the Applicable Margin.  The Applicable Margin at any
date of determination thereof which falls during the Negotiation Period shall be
based upon the then most recently available quote of the Credit Default Swap
Spread.  If no such alternative method is agreed upon during the Negotiation
Period, the Applicable Margin at any date of determination subsequent to the end
of the Negotiation Period shall be the greater of (i) a rate per annum based
upon the then most recently available quote of the Credit Default Swap Spread
(but in no event (A) greater than the Maximum Eurodollar/EURIBOR Applicable
Margin or the Maximum ABR Applicable Margin, as the case may be or (B) less than
the Minimum Eurodollar/EURIBOR Applicable Margin or the Minimum ABR Applicable
Margin, as the case may be) and (ii) a rate per annum equal to 75% of the
Maximum Eurodollar/EURIBOR Applicable Margin or the Maximum ABR Applicable
Margin, as the case may be.

 

“Attributable Debt”:  as of any date of determination, the present value
(discounted semiannually at the Attributable Interest Rate) of the obligation of
a lessee for rental payments pursuant to any Sale and Leaseback Transaction
(reduced by the amount of the rental obligations of any sublessee of all or part
of the same property) during the remaining term of such Sale and Leaseback
Transaction (including any period for which the lease relating thereto has been
extended), such rental payments not to include amounts payable by the lessee for
maintenance and repairs, insurance, taxes, assessments and similar charges and
for contingent rents (such as those based on sales).  In the case of any Sale
and Leaseback Transaction in which the lease is terminable by the lessee upon
the payment of a penalty, such rental payments shall be considered for purposes
of this definition to be the lesser of (a) the rental payments to be paid under
such Sale and Leaseback Transaction until the first date (after the date of such
determination) upon which it may be so terminated plus the then applicable
penalty upon such termination and (b) the rental payments required to be paid
during the remaining term of such Sale and Leaseback Transaction (assuming such
termination provision is not exercised).

 

“Attributable Interest Rate”:  as of the date of its determination, the weighted
average of the interest rates (or the effective rate in the case of original
issue discount securities or discount securities) of (a) all Outstanding
Securities (as such term is defined in the 1990 Indenture) of IBM under the 1990
Indenture and all securities of IBM issued and outstanding (as defined in the
1985 Indenture) under the 1985 Indenture to which Sections 6.05 and 6.06 of the
1985 Indenture apply (and whose application has not been waived), or (b) at any
time when no securities of IBM referred to in clause (a) of this sentence are
outstanding, all outstanding Loans and all other outstanding Funded Debt of IBM
and IBMCLLC.

 

“Available Revolving Credit Commitment”:  as to any Lender, at any time of
determination, an amount equal to such Lender’s Revolving Credit Commitment at
such time minus such Lender’s Aggregate Outstanding Revolving Extensions of
Credit at such time.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

5

--------------------------------------------------------------------------------


 

“Banking Day”:  in respect of any city, any day on which commercial banks are
open for business (including dealings in foreign exchange and foreign currency
deposits) in that city.

 

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, other than via an Undisclosed
Administration, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Obligations”:  any and all obligations of any Borrower for the payment
of money hereunder or in respect hereof, whether absolute or contingent.

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
Section 2.2, 2.5 or 2.8 as a date on which the relevant Borrower requests Loans
to be made hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
except that, when used in connection with (i) a Eurodollar Loan or a Competitive
Loan, “Business Day” shall not include any day on which banks are not open for
dealings in Dollar deposits in the London interbank market and (ii) a EURIBOR
Loan, “Business Day” shall not include any day on which TARGET is authorized or
required by law to close.

 

“Calculation Date”:  (a) the last Business Day of each calendar month, (b) at
the Administrative Agent’s option in its sole discretion, any Business Day on
which a Borrower gives the Administrative Agent a notice requesting Loans to be
made hereunder and (c) each date of any continuation of any Loan denominated in
Euros.

 

“Capital Lease”:  with respect to any Person, any obligation of such Person to
pay rent or other amounts under a lease with respect to any property (whether
real, personal or mixed) acquired or leased by such Person that is required to
be accounted for as a liability on a balance sheet of such Person in accordance
with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment Fee Rate”:  a rate per annum equal to the average of (A) the
applicable rate per annum set forth below based on the Status in effect for IBM
and (B) the applicable rate per annum set forth below based on the Status for
IBMCLLC:

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

0.04

%

0.04

%

0.05

%

0.07

%

0.09

%

 

“Commitment Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Revolving Credit Commitment then constitutes of the aggregate
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans of all Lenders then outstanding).

 

“Commitments”:  the Revolving Credit Commitments.

 

“Competitive Loan”:  each loan made pursuant to Section 2.7.

 

“Competitive Loan Assignee”:  as defined in Section 11.7(a).

 

“Competitive Loan Assignment”:  any assignment by a Competitive Loan Lender to a
Competitive Loan Assignee of a Competitive Loan; any such Competitive Loan
Assignment to be registered in the Register must set forth, in respect of the
Competitive Loan Assignee thereunder, the full name of such Competitive Loan
Assignee, its address for notices, its lending office address (in each case with
telephone and facsimile transmission numbers) and payment instructions for all
payments to such Competitive Loan Assignee, and must contain an agreement by
such Competitive Loan Assignee to comply with the provisions of Sections 2.18,
2.20, 11.7 and 11.21.

 

“Competitive Loan Borrowing Period”:  the period from and including the
Effective Date until the earlier of (a) the date which is 14 days prior to the
Termination Date and (b) the last day of the Revolving Credit Commitment Period.

 

“Competitive Loan Confirmation”:  each confirmation by the relevant Borrower of
its acceptance of Competitive Loan Offers, which Competitive Loan Confirmation
shall be substantially in the form of Exhibit A and shall be delivered to the
Administrative Agent in writing or by facsimile transmission.

 

“Competitive Loan Lender”:  each Lender that has agreed to offer to make
Competitive Loans hereunder and each other Lender that shall hereafter be
designated as a Competitive Loan Lender in accordance with the provisions of
Sections 11.7 and 11.10.

 

“Competitive Loan Maturity Date”:  as to any Competitive Loan, the date
specified by the relevant Borrower pursuant to Section 2.8(d)(ii) in its
acceptance of the related Competitive Loan Offer.

 

“Competitive Loan Offer”:  each offer by a Competitive Loan Lender to make
Competitive Loans pursuant to a Competitive Loan Request, which Competitive Loan
Offer shall

 

7

--------------------------------------------------------------------------------


 

contain the information specified in Exhibit B and shall be delivered to the
Administrative Agent by telephone, immediately confirmed by facsimile
transmission.

 

“Competitive Loan Request”:  each request by a relevant Borrower for Competitive
Loan Lenders to submit bids to make Competitive Loans, which request shall
contain the information in respect of such requested Competitive Loans specified
in Exhibit C and shall be delivered to the Administrative Agent in writing or by
facsimile transmission, or by telephone, immediately confirmed by facsimile
transmission.

 

“Consolidated Adjusted Cash Flow”:  for any period, earnings before income taxes
of IBM and its consolidated Subsidiaries for such period, excluding gains or
losses from the divestiture or sale of a business, plus, to the extent deducted
in arriving at earnings before income taxes of IBM and its consolidated
Subsidiaries for such period, the sum of (i) Consolidated Net Interest Expense,
(ii) depreciation expense, (iii) amortization expense and (iv) restructuring
charges minus the sum of (a) cash payments made during such period in respect of
restructuring charges, (b) payments made during such period for plant, rental
machines and other property excluding acquisitions of businesses (net of
proceeds received during such period from dispositions of plant, rental machines
and other property excluding divestitures or sales of businesses) and
(c) investment in software for such period, all as determined on a consolidated
basis in accordance with GAAP and, where applicable, determined by reference to
the consolidated statement of earnings or (including in the case of clauses
(b) and (c) above) statement of cash flows of IBM and its consolidated
Subsidiaries.

 

“Consolidated Net Interest Expense”:  for any period, (a) total interest cost of
IBM and its Subsidiaries for such period minus (b) interest income of IBM and
its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Interest Expense Ratio”:  for any period, the ratio of
Consolidated Adjusted Cash Flow for such period to Consolidated Net Interest
Expense for such period.

 

“Consolidated Net Tangible Assets”:  at any date, the total assets appearing on
the consolidated statement of financial position of IBM and its Subsidiaries
most recently delivered to the Administrative Agent pursuant to Section 4.5,
6.2(a) or 6.2(b), as the case may be, less (a) all current liabilities as shown
on such statement and (b) intangible assets.  As used herein, “intangible
assets” means the value (net of any applicable reserves) as shown on or
reflected in such statement, of: (i) all trade names, trademarks, licenses,
patents, copyrights and goodwill; (ii) organizational and development costs;
(iii) deferred charges (other than prepaid items such as insurance, taxes,
interest, commissions, rents and similar items and tangible assets being
amortized); and (iv) unamortized debt discount and expense, less unamortized
premium; but in no event shall the term “intangible assets” include program
products.

 

“Credit Default Swap Spread”:  at any determination date, the credit default
swap spread applicable to senior unsecured debt of the applicable Borrower that,
in the case of IBMCLLC, has the benefit of support arrangements from IBM
comparable to those provided for in the Support Agreement but that, in the case
of such applicable Borrower, is not guaranteed by any other Person or subject to
any other credit enhancement interpolated to the Termination Date (or if the
Termination Date is less than one year from such determination date, the credit
default swap spread applicable to senior unsecured debt of the applicable
Borrower that is not guaranteed by any other Person or, except as set forth
above in the case of IBMCLLC, subject to any other credit enhancement with a
maturity of one year), in each case determined as of the close of business on
the Business Day immediately preceding such determination date, as interpolated
and

 

8

--------------------------------------------------------------------------------


 

reported by Markit Group Limited or any successor thereto. The Credit Default
Swap Spread is determined (a) in the case of ABR Loans, initially on the
Effective Date and thereafter on the first Business Day of each calendar
quarter, and (b) in the case of any Eurodollar Loan or EURIBOR Loan, on the
second Business Day prior to the first day of the Interest Period of such
Eurodollar Loan or EURIBOR Loan (and, if applicable, the last Business Day prior
to the continuation of such Eurodollar Loan or EURIBOR Loan), and thereafter, in
the case of any Eurodollar Loan or EURIBOR Loan having an Interest Period of
greater than three months, at the end of each successive three-month period
during such Interest Period, with such Credit Default Swap Spread, as so
determined, to be in effect as to such Eurodollar Loan or EURIBOR Loan for each
day commencing with the first day of the applicable Interest Period until
subsequently re-determined in accordance with the foregoing.

 

“Credit Party”:  the Administrative Agent.

 

“Debt”:  with respect to any Person, without duplication, all indebtedness
representing money borrowed which is created, assumed, incurred or guaranteed in
any manner by such Person or for which such Person is otherwise responsible or
liable (whether by agreement to purchase indebtedness of, or to supply funds to
or invest in, others).

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
or (ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified IBM, IBMCLLC or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event or a Bail-In Action.

 

“Dollar Amount”: at any time, (a) with respect to any Loan denominated in
Dollars, the principal amount thereof then outstanding and (b) with respect to
any Loan denominated in Euros, the principal amount thereof then outstanding in
Euros, converted to Dollars in accordance with Section 2.23.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution

 

9

--------------------------------------------------------------------------------


 

described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date”:  as defined in Section 5.1.

 

“EMU”: Economic and Monetary Union as contemplated by the Treaty.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder, as from time
to time in effect.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“EURIBOR Loans”: Revolving Credit Loans the rate of interest applicable to which
is based upon the EURIBOR Rate.

 

“EURIBOR Rate”: with respect to any EURIBOR Loan for any Interest Period, the
rate per annum equal to the offered rate per annum for Euro deposits for a
period equal to one, two, three or six months (as selected by the applicable
Borrower) appearing on Reuters Page EURIBOR01 (or any successor or substitute
page which displays an average determined by the European Money Markets
Institute) (a “EURIBOR Screen Rate”) as of 11:00 a.m., Brussels time, two
Business Days prior to the beginning of such Interest Period; provided, that, if
the EURIBOR Screen Rate shall not be available at such time for such Interest
Period (an “Impacted EURIBOR Interest Period”) with respect to Euros, then the
EURIBOR Rate shall be the Interpolated EURIBOR Rate at such time; provided,
further that if the EURIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.  “Interpolated EURIBOR
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the EURIBOR Screen Rate for the longest period (for which that
EURIBOR Screen Rate is available in Euros) that is shorter than the Impacted
EURIBOR Interest Period and (b) the EURIBOR Screen Rate for the shortest period
(for which that EURIBOR Screen Rate is available for Euros) that exceeds the
Impacted EURIBOR Interest Period, in each case, at such time; provided, that, if
any Interpolated EURIBOR Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“EURIBOR Tranche”:  the collective reference to EURIBOR Loans the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such EURIBOR Loans shall originally have
been made on the same day).

 

“Euro” or “€”: the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)(4) of the Treaty and, in
respect of all payments

 

10

--------------------------------------------------------------------------------


 

to be made under this Agreement in Euros, means immediately available, freely
transferable funds.

 

“Euro Funding Office”: the Administrative Agent’s office located at 25 Bank
Street, Canary Wharf, London E14 5JP, or such office as may be designated by the
Administrative Agent by written notice to the Borrowers and the relevant
Lenders.

 

“Eurodollar Loans”:  Revolving Credit Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to any Eurodollar Loans for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on the LIBOR01 or LIBOR02 page of the Reuters Screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”), then the Eurodollar Rate shall
be the Interpolated Rate at such time.  “Interpolated Rate” means, at any time,
the rate per annum determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Screen Rate
for the longest period (for which that Screen Rate is available in Dollars) that
is shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time; provided that
if any Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that all
requirements for the giving of notice and/or the lapse of time have been
satisfied.

 

“Exchange Rate”:  on any particular date, the rate at which Euros may be
exchanged into Dollars, as set forth on such date on ICE Data Services as the
“ask price” or as displayed on such other information service which publishes
that rate of exchange from time to time in place of ICE Data Services.  In the
event that such rate does not appear on ICE Data Services (or on any information
service which publishes that rate of exchange from time to time in place of ICE
Data Services), the “Exchange Rate” with respect to Euros shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and IBM or, in the absence of
such agreement, such “Exchange Rate” shall instead be the rate that the
Administrative Agent determines after using any reasonable method it deems
applicable to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Existing Credit Agreement”:  as defined in the recitals hereto.

 

11

--------------------------------------------------------------------------------


 

“Existing Termination Date”: as defined in Section 2.21(c).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

“Fixed Rate Competitive Loan Request”:  any Competitive Loan Request requesting
the Competitive Loan Lenders to offer to make Fixed Rate Competitive Loans.

 

“Fixed Rate Competitive Loans”:  Competitive Loans the rate of interest
applicable to which is equal to a fixed percentage rate per annum specified by
the Competitive Loan Lender making such Loan in its Competitive Loan Offer (as
opposed to a rate composed of the Applicable Index Rate plus or minus a margin).

 

“Funded Debt”:  any Debt maturing by its terms more than one year from the date
of the issuance thereof, including any Debt renewable or extendible at the
option of the obligor to a date later than one year from the date of the
original issuance thereof.

 

“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any applicable supranational bodies (such as the European Union or the
European Central Bank).

 

“IBMCLLC Consolidated Tangible Net Worth”: at any date, the total assets
appearing on the consolidated statement of financial position of IBMCLLC and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to
Section 4.5 or 6.2(a), as the case may be, less (a) all liabilities as shown on
such statement and (b) intangible assets.  As used herein, “intangible assets”
means the value (net of any applicable reserves) as shown on or reflected in
such statement, of: (i) all trade names, trademarks, licenses, patents,
copyrights and goodwill; (ii) organizational and development costs;
(iii) deferred charges (other than prepaid items such as insurance, taxes,
interest, commissions, rents and similar items and tangible assets being
amortized); and (iv) unamortized debt discount and expense, less unamortized
premium; but in no event shall the term “intangible assets” include program
products.

 

“IBMCLLC Leverage Ratio”: for any fiscal quarter, IBMCLLC’s “Debt-to-Equity
Ratio” as reported in IBMCLLC’s periodic report (Form 10-Q or Form 10-K, as the
case may be) covering such fiscal quarter.

 

“Incremental Commitment Supplement”:  as defined in Section 11.23(c).

 

12

--------------------------------------------------------------------------------


 

“Indebtedness”:  with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services other than indebtedness to trade creditors and
service providers incurred in the ordinary course of business, (b) obligations,
contingent or otherwise, of such Person in connection with (i) letter of credit
facilities or bankers’ acceptance facilities and (ii) interest rate swap
agreements, interest rate cap agreements or similar arrangements used by a
Person to fix or cap a floating rate of interest to a negotiated maximum rate or
amount, or other similar facilities including currency swaps, (c) all
obligations of such Person evidenced by bonds, notes, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person to pay rent or
other amounts under a Capital Lease, (f) all indebtedness referred to in clause
(a), (b), (c), (d) or (e) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness, and (g) all
Indebtedness of others guaranteed by such Person.  For purposes of this
Agreement, the amount of any Indebtedness referred to in clause (b)(ii) of the
preceding sentence shall be the amounts, including any termination payments,
required to be paid to a counterparty rather than any notional amount with
regard to which payments may be calculated.  For purposes of this
Agreement, Indebtedness shall not include any indebtedness or other obligations
issued by any Person (or by a trust or other entity established by such Person
or any of its affiliates) which are primarily serviced by the cash flows of a
discrete pool of receivables, leases or other financial assets which have been
sold or transferred by IBM or any Subsidiary in securitization transactions
(“Securitization Transactions”) which, in accordance with GAAP, are accounted
for as sales for financial reporting purposes.  The definitions of Debt and
Indebtedness in this Section 1.1 shall be independent in construction,
interpretation and application.

 

“Index Rate Competitive Loan”:  Competitive Loans the rate of interest
applicable to which is equal to the Applicable Index Rate plus or minus a
margin.

 

“Index Rate Competitive Loan Request”:  any Competitive Loan Request requesting
the Competitive Loan Lenders to offer to make Index Rate Competitive Loans.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
Termination Date, (b) as to any Eurodollar Loan or EURIBOR Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan or EURIBOR Loan having an Interest Period longer
than three months, each day which is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period, (d) as to any Fixed Rate Competitive Loan, each interest payment date
specified by the relevant Borrower for such Loan in the related Competitive Loan
Request (including, in any event, the Competitive Loan Maturity Date in respect
of such Loan) and (e) as to any Index Rate Competitive Loan, (i) the Competitive
Loan Maturity Date in respect of such Loan and (ii) each date (if any) occurring
prior to such Competitive Loan Maturity Date which is three months, or a whole
multiple thereof, after the Borrowing Date in respect of such Loan.

 

“Interest Period”:  with respect to any Eurodollar Loan or EURIBOR Loan:

 

(a)  initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan or EURIBOR Loan and ending
one, two, three or

 

13

--------------------------------------------------------------------------------


 

six months thereafter, as selected by the relevant Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

 

(b)  thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or EURIBOR Loan and ending
one, two, three or six months thereafter, as selected by the relevant Borrower
by irrevocable notice to the Administrative Agent not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto;

 

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)  any Interest Period that would otherwise extend beyond the Termination
Date shall end on the Termination Date; and

 

(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Joint Lead Arrangers”:  JPMorgan Chase Bank, N.A., BNP Paribas Securities
Corp., Citibank, N.A., and RBC Capital Markets as Joint Lead Arrangers pursuant
to this Agreement.

 

“Joint Lead Bookrunners”: JPMorgan Chase Bank, N.A., BNP Paribas Securities
Corp., Citibank, N.A., and RBC Capital Markets, as Joint Bookrunners pursuant to
this Agreement.

 

“Lender Parties”: the Administrative Agent, the Syndication Agents, the
Documentation Agents, and the Lenders, and any affiliate of any of the
foregoing.

 

“Level I Status”:  exists at any date if, at such date, IBM or IBMCLLC, as
applicable, has a long-term senior unsecured debt rating of AA or better by S&P
or Aa2 or better by Moody’s.

 

“Level II Status”:  exists at any date if, at such date, Level I Status does not
exist and IBM or IBMCLLC, as applicable, has a long-term senior unsecured debt
rating of AA- or better by S&P or Aa3 or better by Moody’s.

 

“Level III Status”:  exists at any date if, at such date, neither Level I Status
nor Level II Status exists and IBM or IBMCLLC, as applicable, has a long-term
senior unsecured debt rating of A+ or better by S&P or A1 or better by Moody’s.

 

“Level IV Status”:  exists at any date if, at such date, neither Level I Status,
Level II Status nor Level III Status exists and IBM or IBMCLLC, as applicable,
has a long-term senior unsecured debt rating of A or better by S&P or A2 or
better by Moody’s.

 

“Level V Status”:  exists at any date if, at such date, none of Level I Status,
Level II Status, Level III Status or Level IV Status exists with respect to the
applicable Borrower.

 

14

--------------------------------------------------------------------------------


 

“Lien”:  with respect to any asset, any mortgage, pledge, security interest,
lien, charge or other encumbrance whatsoever.

 

“Loan”:  any Revolving Credit Loan or Competitive Loan.

 

“Margin Stock”:  as defined under Regulation U.

 

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition of IBM and its Subsidiaries taken as a whole, (b) the financial
condition of IBMCLLC and its Subsidiaries taken as a whole, or (c) the validity
or enforceability of this Agreement or the rights or remedies of the
Administrative Agent and the Lenders hereunder.

 

“Maximum Applicable Rate”: as defined in the definition of “Applicable Margin”.

 

“Moody’s”:  Moody’s Investors Services, Inc. and its successors.

 

“New Lender”:  as defined in Section 11.23(b).

 

“New Lender Supplement”:  as defined in Section 11.23(b).

 

“New York Funding Office”: the Administrative Agent’s office located at 383
Madison Avenue, 27th Floor, New York, NY 10179, or such office as may be
designated by the Administrative Agent by written notice to the Borrowers and
the relevant Lenders.

 

“Non-Excluded Taxes”:  as defined in Section 2.18(a).

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
(which if less than zero shall be deemed zero) in effect on such day and (b) the
Overnight Bank Funding Rate in effect on such day (or for any day that is not a
Banking Day, for the immediately preceding Banking Day); provided that if none
of such rates are published for any day that is a Business Day, the term “NYFRB
Rate” means the rate for a federal funds transaction quoted at 11:00 a.m. on
such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero.

 

“Other Connection Taxes”: with respect to the Administrative Agent, any Lender
or any Transferee, taxes imposed as a result of a present or former connection
between the Administrative Agent, such Lender or such Transferee, and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent, such Lender or such
Transferee having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, this
Agreement, or sold or assigned an interest in any Loan or this Agreement).

 

“Other Taxes”:  all present or future stamp, court, or documentary, intangible,
recording, filing or similar taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement, except any such taxes that are Other

 

15

--------------------------------------------------------------------------------


 

Connection Taxes imposed with respect to an assignment (other than an assignment
request by a Borrower under Section 11.11).

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S. managed banking
offices of depository institutions (as such composite rate shall be determined
by the Federal Reserve Bank of New York as set forth on its public website from
time to time) and published on the next succeeding business day by the Federal
Reserve Bank of New York as an overnight bank funding rate (from and after such
date as the Federal Reserve Bank of New York shall commence to publish such
composite rate).

 

“Participant”:  as defined in Section 11.6.

 

“Participating Member States”: each state so described in any EMU legislation.

 

“Permitted Liens”:  (a)  pledges or deposits made to secure obligations of IBM
or a Restricted Subsidiary under workmen’s compensation laws or similar
legislation; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s, vendors’, repairmen’s or other like Liens incurred in the
ordinary course of business; (c) governmental (Federal, state or municipal)
Liens arising out of contracts for the purchase of products of IBM or a
Restricted Subsidiary, and deposits or pledges to obtain the release of any of
the foregoing Liens; (d) Liens created by or resulting from any litigation or
legal proceeding that is currently being contested in good faith by appropriate
proceedings; (e) leases made or existing on Principal Property entered into in
the ordinary course of business by IBM or a Restricted Subsidiary;
(f) landlords’ Liens under leases of Principal Property to which IBM or a
Restricted Subsidiary is a party; (g) zoning restrictions, easements, licenses
or restrictions on the use of Principal Property or minor irregularities in the
title thereto that in any such case do not interfere materially with the use of
such Principal Property by IBM or any Restricted Subsidiary; (h) deposits in
connection with bids, tenders or contracts (other than for the payment of money)
to which IBM or any Restricted Subsidiary is a party; (i) deposits to secure
public or statutory obligations of IBM or any Restricted Subsidiary;
(j) deposits in connection with obtaining or maintaining self-insurance or to
obtain the benefits of any law, regulation or arrangement pertaining to
unemployment insurance, old age pensions, social security or similar matters;
(k) deposits of cash or obligations of the United States of America to secure
surety, appeal or customs bonds to which IBM or any Restricted Subsidiary is a
party; and (l) Liens for taxes or assessments or governmental charges or levies
not yet due or delinquent, or which can thereafter be paid without penalty, or
which are being contested in good faith by appropriate proceedings.

 

“Person”:  an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Principal Property”:  any land, land improvements, buildings and associated
factory, laboratory and office equipment (excluding all products marketed by IBM
or any Subsidiary) constituting a manufacturing facility, development facility,
warehouse facility, service facility or office facility (including any portion
thereof), which facility (a) is owned by or leased to IBM or any Restricted
Subsidiary, (b) is located within the United States, and (c) has an acquisition
cost plus capitalized improvements in excess of 0.15% of Consolidated Net
Tangible Assets as of the

 

16

--------------------------------------------------------------------------------


 

date of such determination, other than (i) any such facility, or portion
thereof, which has been financed by obligations issued by or on behalf of a
state, a Territory or a possession of the United States, or any political
subdivision of any of the foregoing, or the District of Columbia, the interest
on which is, or at the time of issuance of such obligations was determined by
counsel to be, excludable from the gross income of the holders thereof (other
than a “substantial user” of such facility or a “related person” as those terms
were used in Section 147 of the Code) pursuant to the provisions of Section 103
and related Sections of the Code (or any similar provisions hereafter enacted)
as in effect at the time of issuance of such obligations, (ii) any such facility
which the Board of Directors of IBM, or a duly authorized committee thereof, may
by resolution declare is not of material importance to IBM and the Restricted
Subsidiaries, taken as a whole (provided that IBM has delivered written notice
of such declaration to the Administrative Agent), and (iii) any such facility,
or portion thereof, owned or leased jointly or in common with one or more
Persons other than IBM and any Subsidiary, and in which the interest of IBM and
all Subsidiaries does not exceed 50%.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Purchasing Lender”:  as defined in Section 11.8(a).

 

“Register”:  as defined in Section 11.9(a).

 

“Regulation T”:  Regulation T of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

“Regulation U”:  Regulation U of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

“Regulation X”:  Regulation X of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

“Required Lenders”:  at any date, the holders of more than 50% of the aggregate
Revolving Credit Commitments, or, if the Revolving Credit Commitments have been
terminated or for the purposes of determining whether to accelerate the Loans
pursuant to Section 8, of the aggregate unpaid principal amount of the Loans.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject.

 

“Responsible Officer”:  in the case of IBM, the Chief Executive Officer, the
Chief Financial Officer, the Vice President and Treasurer, the Vice President
and Controller, any Assistant Controller and any Assistant Treasurer; and in the
case of IBMCLLC, the Chairman, the President, the Vice President, Finance, the
Treasurer, any Assistant Treasurer and the Controller.

 

“Restricted Securities”:  any capital stock or Indebtedness of any Restricted
Subsidiary.

 

“Restricted Subsidiary”:  with respect to IBM or IBMCLLC, (a) any Subsidiary
(i) which has substantially all its property within the United States of
America, (ii) which owns or is a

 

17

--------------------------------------------------------------------------------


 

lessee of any property that would be a Principal Property but for clause (a) of
the definition of such term contained in this Section 1.1, and (iii) in which
the investment of IBM and all other Subsidiaries exceeds 0.15% of Consolidated
Net Tangible Assets as of the date of such determination; provided, however,
that the term “Restricted Subsidiary” shall not include (A) any Subsidiary
(x) primarily engaged in the business of purchasing, holding, collecting,
servicing or otherwise dealing in and with installment sales contracts, leases,
trust receipts, mortgages, commercial paper or other financing instruments, and
any collateral or agreements relating thereto, including in the business,
individually or through partnerships, of financing (whether through long- or
short-term borrowings, pledges, discounts or otherwise) the sales, leasing or
other operations of IBM and its Subsidiaries or any of them, or (y) engaged in
the business of financing the assets and operations of third parties, and (z) in
any case, not, except as incidental to such financing business, engaged in
owning, leasing or operating any property which but for this proviso would
qualify as Principal Property or (B) any Subsidiary acquired or organized after
July 15, 1985, for the purpose of acquiring the stock or business or assets of
any Person other than IBM or any Restricted Subsidiary, whether by merger,
consolidation, acquisition of stock or assets or similar transaction analogous
in purpose or effect, so long as such Subsidiary shall not have, since such
date, and does not hereafter acquire by merger, consolidation, acquisition of
stock or assets or similar transaction analogous in purpose or effect all or any
substantial part of the business or assets of IBM or any Restricted Subsidiary;
(b) any other Subsidiary which is hereafter designated by the Board of Directors
of IBM or IBMCLLC, as applicable, or a duly authorized committee thereof, as a
Restricted Subsidiary; and (c) IBMCLLC.

 

“Revolving Credit Borrowing Share”:  for any borrowing of Revolving Credit
Loans, with respect to any Lender, an amount equal to such Lender’s Adjusted
Revolving Credit Commitment Percentage of the amount of such borrowing.  As used
in this definition, “Adjusted Revolving Credit Commitment Percentage” means, as
to any Lender, at any time of determination, the percentage which such Lender’s
Available Revolving Credit Commitment then constitutes of the aggregate
Available Revolving Credit Commitments of all Lenders at such time.

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrowers hereunder in an aggregate Dollar
Amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.1, as such amount may be changed from time to
time in accordance with the provisions of this Agreement.

 

“Revolving Credit Commitment Period”:  the period from and including the
Effective Date to but not including the Termination Date or such earlier date on
which the Revolving Credit Commitments shall terminate as provided herein.

 

“Revolving Credit Loans”:  as defined in Section 2.1.

 

“S&P”:  Standard & Poor’s Financial Services LLC and its successors.

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by IBM or any Restricted Subsidiary, of any Principal Property
(whether such Principal Property is now owned or hereafter acquired) that has
been or is to be sold or transferred by IBM or such Restricted Subsidiary to
such Person, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years; (b) leases between IBM
and a Restricted Subsidiary or between Restricted Subsidiaries; and (c) leases
of Principal Property executed by the time of, or within 180 days after the
latest of, the acquisition, the completion of

 

18

--------------------------------------------------------------------------------


 

construction or improvement (including any improvements on property which will
result in such property becoming Principal Property), or the commencement of
commercial operation of such Principal Property.

 

“Sanctioned Country”: at any time, a country, region or territory that is itself
or whose government is the subject or target of any Sanctions (currently,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, or by the
United Nations Security Council, the European Union, any European Union member
state or her Majesty’s Treasury of the United Kingdom, (b) any Person, organized
or resident in a Sanctioned Country, or (c) any Person 50% or more owned or
controlled (to the knowledge of either Borrower) by any such Person or Persons.

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom .

 

“SEC”:  the Securities and Exchange Commission and any successor agency.

 

“Secured Debt”:  (a) Debt of IBM or a Restricted Subsidiary, which is secured by
any Lien other than a Permitted Lien upon any Principal Property or Restricted
Securities and (b) Indebtedness of IBM or a Restricted Subsidiary in respect of
any conditional sale or other title retention agreement covering Principal
Property or Restricted Securities; but “Secured Debt” shall not include any of
the following:

 

(i)                                     Debt of IBM and the Restricted
Subsidiaries outstanding on July 15, 1985, secured by then existing Liens upon,
or incurred in connection with conditional sales agreements or other title
retention agreements with respect to, Principal Property or Restricted
Securities;

 

(ii)                                  Debt of IBM or a Restricted Subsidiary
secured by (A) purchase money Liens upon Principal Property or Restricted
Securities acquired after July 15, 1985, or (B) Liens placed on Principal
Property after July 15, 1985, during construction or improvement thereof
(including any improvements on property which resulted or will result in such
property becoming Principal Property) or placed thereon within 180 days after
the later of acquisition, completion of construction or improvement or the
commencement of commercial operation of such Principal Property or improvement,
or placed on Restricted Securities acquired after July 15, 1985, or (C)
conditional sale agreements or other title retention agreements with respect to
any Principal Property or Restricted Securities acquired after July 15, 1985, if
(in each case referred to in this subparagraph (ii)) (x) such Lien or agreement
secures all or any part of the Debt incurred for the purpose of financing all or
any part of the purchase price or cost of construction of such Principal
Property or improvement or Restricted Securities and (y) such Lien or agreement
does not extend to any Principal Property or Restricted Securities other than
the Principal Property or Restricted Securities so acquired or the Principal
Property, or portion thereof, on which the property so constructed, or such
improvement, is located;

 

19

--------------------------------------------------------------------------------


 

provided, however, that the amount by which the aggregate principal amount of
Debt secured by any such Lien or agreement exceeds the cost to IBM or such
Restricted Subsidiary of the related acquisition, construction or improvement
shall be considered to be “Secured Debt”;

 

(iii)                               Debt of IBM or a Restricted Subsidiary
secured by Liens on Principal Property or Restricted Securities, which Liens
exist at the time of acquisition (by any manner whatsoever) of such Principal
Property or Restricted Securities by IBM or a Restricted Subsidiary;

 

(iv)                              Debt of Restricted Subsidiaries owing to IBM
or any other Restricted Subsidiary or Debt of IBM owing to any Restricted
Subsidiary;

 

(v)                                 in the case of any corporation which becomes
(by any manner whatsoever), as the case may be, a Restricted Subsidiary after
the Effective Date, Debt secured by Liens upon, or conditional sale agreements
or other title retention agreements with respect to, its property which
constitutes Principal Property or Restricted Securities, which Liens shall have
existed or exist, as the case may be, at the time such corporation shall have
become or becomes, as the case may be, a Restricted Subsidiary;

 

(vi)                              guarantees by IBM or IBMCLLC of Secured Debt
and Attributable Debt of any Restricted Subsidiaries and guarantees by a
Restricted Subsidiary of Secured Debt and Attributable Debt of IBM and any other
Restricted Subsidiaries;

 

(vii)                           Debt arising from any Sale and Leaseback
Transaction;

 

(viii)                        Debt secured by Liens on property of IBM or a
Restricted Subsidiary in favor of the United States of America, any state,
Territory or possession thereof, or the District of Columbia, or any department,
agency or instrumentality or political subdivision of the United States of
America or any state, Territory or possession thereof, or the District of
Columbia, or in favor of any other country or any political subdivision thereof,
if such Debt was incurred for the purpose of financing all or any part of the
purchase price or the cost of construction of the property subject to such
Liens; provided, however, that the amount by which the aggregate principal
amount of Debt secured by any such Lien exceeds the cost to IBM or such
Restricted Subsidiary of the related acquisition or construction shall be
considered to be “Secured Debt”; and

 

(ix)                              the replacement, extension or renewal (or
successive replacements, extensions or renewals) of any Debt (in whole or in
part) excluded from the definition of “Secured Debt” by subparagraphs
(i) through (viii) above; provided, however, that no Lien securing, or
conditional sale or title retention agreement with respect to, such Debt shall
extend to or cover any Principal Property or any Restricted Securities, other
than such property which secured the Debt so replaced, extended or renewed (plus
improvements on or to any such Principal Property); provided, further, however,
that to the extent that such replacement, extension or renewal increased or
increases the principal amount of Debt secured by such Lien or was or is in a
principal amount in excess of the principal amount of Debt excluded from the
definition of “Secured Debt” by subparagraphs (i) through (viii) above, the
amount of such increase or excess shall be considered to be “Secured Debt”.

 

20

--------------------------------------------------------------------------------


 

In no event shall the foregoing provisions be interpreted to mean or their
operation to cause the same Debt to be included more than once in the
calculation of “Secured Debt” as that term is used herein.

 

“Securitization Transactions”:  as defined in the definition of Indebtedness.

 

“Significant Subsidiary”:  any Subsidiary of IBM or IBMCLLC that would be a
“significant subsidiary” within the meaning of Rule 1-02 of the SEC’s Regulation
S-X.

 

“Status”:  as to IBM or IBMCLLC, the existence of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status, as the case may be.

 

“Subsidiary”:  (a) any corporation of which IBM or IBMCLLC owns or controls more
than 50% of the outstanding Voting Stock or (b) any such corporation of which
such percentage of shares of outstanding Voting Stock shall at the time be owned
or controlled by IBM, IBMCLLC or one or more Subsidiaries as defined in clause
(a) or by one or more such Subsidiaries. For the avoidance of doubt, IBMCLLC is
a Subsidiary of IBM.

 

“Support Agreement”:  the Support Agreement, dated and effective as of May 2,
2017 (the “Support Agreement”) between IBM and IBMCLLC.

 

“TARGET”: the Trans-European Automated Real-time Gross settlement Express
Transfer system.

 

“taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including interest, additions to tax or
penalties applicable thereto.

 

“Termination Date”:  July 20, 2021, as such date may be extended in accordance
with Section 2.21 (or if such date is not a Business Day, the Business Day
immediately prior thereto).

 

“Transactions”:  as defined in Section 4.2.

 

“Transferee”:  as defined in Section 11.9.

 

“Treaty”: the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1987,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992 and
came into force on November 1, 1993), the Amsterdam Treaty (which was signed at
Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as may be further amended,
supplemented or otherwise modified from time to time and as referred to in
legislative measures of the European Union for the introduction of, changeover
to or operating of the Euro in one or more member states.

 

“Type”:  (a) as to any Revolving Credit Loan, its nature as an ABR Loan, EURIBOR
Loan, or a Eurodollar Loan and (b) as to any Competitive Loan, its nature as a
Fixed Rate Competitive Loan or an Index Rate Competitive Loan.

 

“Undisclosed Administration”: in relation to a Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where

 

21

--------------------------------------------------------------------------------


 

such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

 

“Voting Stock”:  with respect to any Person, outstanding capital stock of such
Person ordinarily (and apart from rights exercisable upon the occurrence of any
contingency) having the power to vote in the election of directors of such
Person.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any instrument, certificate or other document made
or delivered pursuant hereto.

 

(b)                                 As used herein and in any instrument,
certificate or other document made or delivered pursuant hereto, accounting
terms relating to IBM and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, provided that,  if IBM
notifies the Administrative Agent that IBM requests an amendment of any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof (or if the Administrative Agent
notifies IBM that the Required Lenders request an amendment of any provision
hereof for such purpose), regardless of whether such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be applied on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  Notwithstanding anything to the contrary
herein, in no event shall any Lender be required to fund a Loan hereunder to the
extent such funding would cause the aggregate outstanding Dollar Amount of
Revolving Credit Loans to exceed such Lender’s Revolving Credit Commitment.

 

SECTION 2.                            AMOUNT AND TERMS OF REVOLVING CREDIT
FACILITIES

 

2.1                               Revolving Credit Commitments.  (a)  Subject to
the terms and conditions hereof, each Lender severally agrees to make revolving
credit loans in Dollars and Euros (“Revolving Credit Loans”) to any Borrower
from time to time during the Revolving Credit Commitment Period.  During the
Revolving Credit Commitment Period each Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof. 
Notwithstanding anything to the contrary contained in this Agreement, in no
event may Revolving Credit Loans be borrowed under this Section 2 if, after
giving effect thereto, (i) the aggregate Dollar Amount of the Loans then
outstanding would exceed the aggregate Revolving Credit Commitments then in
effect, or (ii) the aggregate Dollar Amount of Revolving Credit

 

22

--------------------------------------------------------------------------------


 

Loans made by any Lender then outstanding would exceed such Lender’s Revolving
Credit Commitment (in each case, with respect to any Loans denominated in Euros,
based on the Dollar Amount thereof).

 

(b)                                 The Revolving Credit Loans (x) denominated
in Dollars may from time to time be (i) Eurodollar Loans, (ii) ABR Loans or
(iii) a combination thereof, as determined by the relevant Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.3 and
(y) denominated in Euros shall be EURIBOR Loans; provided that no Revolving
Credit Loan shall be made as a Eurodollar Loan or EURIBOR Loan after the day
that is one month prior to the Termination Date.

 

2.2                               Procedure for Revolving Credit Borrowing. 
Each Borrower may borrow under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day; provided that such
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to (a) 11:00 a.m., New York
City time, three Business Days prior to the requested Borrowing Date, if all or
any part of the requested Revolving Credit Loans are to be initially Eurodollar
Loans, (b) 11:00 a.m., New York City time, on the requested Borrowing Date if
the requested Revolving Credit Loans are to be initially ABR Loans or (c) 11:00
a.m. London time, three Business Days prior to the requested Borrowing Date, if
all or any part of the requested Revolving Credit Loans are to be initially
EURIBOR Loans), specifying (i) the amount to be borrowed, (ii) the requested
Borrowing Date, (iii) whether the borrowing is to be of Eurodollar Loans,
EURIBOR Loans, ABR Loans or a combination thereof and (iv) if the borrowing is
to be entirely or partly of Eurodollar Loans or EURIBOR Loans, the respective
amounts of each such Loan and the respective lengths of the initial Interest
Periods therefor.  Each borrowing under the Revolving Credit Commitments shall
be in a minimum aggregate principal amount of the lesser of (i) $50,000,000 or a
whole multiple of $5,000,000 in excess thereof (or €50,000,000 or a whole
multiple of €5,000,000 in excess thereof in the case of EURIBOR Loans) and
(ii) the aggregate amount of the then Available Revolving Credit Commitments. 
Upon receipt of any such notice from any Borrower, the Administrative Agent
shall promptly notify each Lender of the aggregate amount of such borrowing and
of the amount of such Lender’s Revolving Credit Borrowing Share (if any)
thereof.  Each Lender will make the amount of its Revolving Credit Borrowing
Share of each such borrowing available to the Administrative Agent for the
account of the relevant Borrower at the office of the Administrative Agent
specified in Section 11.2 prior to 2:00 p.m., New York City time, on the
Borrowing Date requested by such Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
relevant Borrower by the Administrative Agent crediting the account of such
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

2.3                               Conversion and Continuation Options for
Revolving Credit Loans.  (a)  Each Borrower may elect from time to time to
convert Eurodollar Loans to ABR Loans, by giving the Administrative Agent at
least one Business Day’s prior irrevocable notice of such election; provided
that if any such conversion of Eurodollar Loans is made other than on the last
day of an Interest Period with respect thereto, such Borrower shall pay any
amounts due to the Lenders pursuant to Section 2.19 as a result of such
conversion.  Each Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election.  Any such notice of conversion
to Eurodollar Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.  All or any part of outstanding
Eurodollar Loans or ABR Loans may be converted as provided herein; provided that
(i) no Loan may be converted into a Eurodollar Loan when any Default or Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion that such a
conversion is not appropriate, (ii) any such conversion may only be made if,
after giving effect thereto,

 

23

--------------------------------------------------------------------------------


 

Section 2.4 shall not have been contravened and (iii) no Loan may be converted
into a Eurodollar Loan after the date that is one month prior to the Termination
Date.

 

(b)                                 Any Eurodollar Loans or EURIBOR Loans may be
continued as such upon the expiration of the then current Interest Period with
respect thereto by the relevant Borrower giving at least three Business Days’
prior irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that, except as set forth in clause (y) of the further proviso below in this
paragraph, no Eurodollar Loan or EURIBOR Loan may be continued as such (i) when
any Default or Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion that such a continuation is not appropriate, (ii) if, after
giving effect thereto, Section 2.4 would be contravened or (iii) after the date
that is one month prior to the Termination Date and provided, further, that if
such Borrower shall fail to give any required notice as described above in this
Section 2.3 or if such continuation is not permitted pursuant to the preceding
proviso such (x) Eurodollar Loans shall automatically be converted to ABR Loans
on the last day of such then expiring Interest Period and (y) EURIBOR Loans
shall be continued as EURIBOR Loans with an Interest Period of one month.

 

2.4                               Minimum Amounts and Maximum Number of
Eurodollar and EURIBOR Tranches.  All borrowings, optional prepayments,
conversions and continuations of Eurodollar Loans and EURIBOR Loans hereunder
and all selections of Interest Periods hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, (a) the
aggregate principal amount of the Eurodollar Loans or EURIBOR Loans comprising
each Eurodollar Tranche or EURIBOR Tranche, respectively, shall be equal to
$50,000,000 or a whole multiple of $5,000,000 in excess thereof (or €50,000,000
or a whole multiple of €5,000,000 in excess thereof in the case of EURIBOR
Loans) and (b) there shall be no more than 20 Eurodollar Tranches or 20 EURIBOR
Tranches outstanding at any one time.

 

2.5                               [Reserved.]

 

2.6                               Optional Prepayments of Revolving Credit
Loans.  Each Borrower may at any time and from time to time prepay the Revolving
Credit Loans (subject, in the case of Eurodollar Loans and EURIBOR Loans to
compliance with the terms of Sections 2.4 and 2.19), in whole or in part,
without premium or penalty, upon at least one Business Day’s irrevocable notice
to the Administrative Agent, specifying the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans (including the Eurodollar
Tranche(s) to which such prepayment is to be applied), EURIBOR Loans (including
the EURIBOR Tranche(s) to which such prepayment is to be applied), ABR Loans or
a combination thereof, and, if of a combination thereof, the amount allocable to
each.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of ABR Loans) accrued interest to such date on
the amount prepaid.  Partial prepayments of Revolving Credit Loans shall be in
an aggregate principal amount of $50,000,000 or a whole multiple of $5,000,000
in excess thereof (or €50,000,000 or a whole multiple of €5,000,000 in excess
thereof in the case of EURIBOR Loans), or, if less, the remaining outstanding
principal amount thereof.

 

2.7                               The Competitive Loans.  Subject to the terms
and conditions of this Agreement, each Borrower may borrow Competitive Loans in
Dollars from time to time during the Competitive Loan Borrowing Period on any
Business Day, provided, that in no event may Competitive Loans be borrowed
hereunder if, after giving effect thereto, the aggregate principal amount of
Loans then outstanding would exceed the aggregate amount of the Revolving Credit
Commitments at such time. Within the limits and

 

24

--------------------------------------------------------------------------------


 

on the conditions hereinafter set forth with respect to Competitive Loans, each
Borrower from time to time may borrow, repay and reborrow Competitive Loans.

 

2.8                               Procedure for Competitive Loan Borrowing. 
(a)  The relevant Borrower shall request Competitive Loans by delivering a
Competitive Loan Request to the Administrative Agent, not later than 12:00 Noon
(New York City time) four Business Days prior to the proposed Borrowing Date (in
the case of an Index Rate Competitive Loan Request), and not later than 10:00
a.m. (New York City time) one Business Day prior to the proposed Borrowing Date
(in the case of a Fixed Rate Competitive Loan Request).  Each Competitive Loan
Request may solicit bids for Competitive Loans in an aggregate principal amount
of $20,000,000 or an integral multiple of $5,000,000 in excess thereof and
having not more than three alternative maturity dates.  The maturity date for
each Fixed Rate Competitive Loan shall be not less than 14 days nor more than
180 days after the Borrowing Date therefor and the maturity date for each Index
Rate Competitive Loan shall be not less than one month nor more than six months
after the Borrowing Date therefor, and in any event shall be not later than the
Termination Date.  The Administrative Agent shall notify each Competitive Loan
Lender promptly by facsimile transmission of the contents of each Competitive
Loan Request received by the Administrative Agent.

 

(b)                                 In the case of an Index Rate Competitive
Loan Request, upon receipt of notice from the Administrative Agent of the
contents of such Competitive Loan Request, each Competitive Loan Lender may
elect, in its sole discretion, to offer irrevocably, subject to Section 5, to
make one or more Competitive Loans at the Applicable Index Rate plus or minus a
margin determined by such Competitive Loan Lender in its sole discretion for
each such Competitive Loan.  Any such irrevocable offer shall be made by
delivering a Competitive Loan Offer to the Administrative Agent, before 10:30
a.m. (New York City time) on the day that is three Business Days before the
proposed Borrowing Date, setting forth:

 

(i)                                     the maximum amount of Competitive Loans
for each maturity date and the aggregate maximum amount of Competitive Loans for
all maturity dates which such Competitive Loan Lender would be willing to make
(which amounts may, subject to Section 2.7, exceed such Competitive Loan
Lender’s Revolving Credit Commitment); and

 

(ii)                                  the margin above or below the Applicable
Index Rate at which such Competitive Loan Lender is willing to make each such
Competitive Loan.

 

The Administrative Agent shall advise the relevant Borrower before 11:00
a.m. (New York City time) on the date which is three Business Days before the
proposed Borrowing Date of the contents of each such Competitive Loan Offer
received by it.  If the Administrative Agent, in its capacity as a Competitive
Loan Lender, shall elect, in its sole discretion, to make any such Competitive
Loan Offer, it shall advise the relevant Borrower of the contents of its
Competitive Loan Offer before 10:15 a.m. (New York City time) on the date which
is three Business Days before the proposed Borrowing Date.

 

(c)                                  In the case of a Fixed Rate Competitive
Loan Request, upon receipt of notice from the Administrative Agent of the
contents of such Competitive Loan Request, each Competitive Loan Lender may
elect, in its sole discretion, to offer irrevocably, subject to Section 5, to
make one or more Competitive Loans at a rate of interest determined by such
Competitive Loan Lender in its sole discretion for each such Competitive Loan. 
Any such irrevocable offer shall be made by delivering a Competitive Loan Offer
to the Administrative Agent before 9:30 a.m. (New York City time) on the
proposed Borrowing Date, setting forth:

 

(i)                                     the maximum amount of Competitive Loans
for each maturity date, and the aggregate maximum amount for all maturity dates,
which such Competitive Loan

 

25

--------------------------------------------------------------------------------


 

Lender would be willing to make (which amounts may, subject to Section 2.7,
exceed such Competitive Loan Lender’s Revolving Credit Commitment); and

 

(ii)                                  the rate of interest at which such
Competitive Loan Lender is willing to make each such Competitive Loan.

 

The Administrative Agent shall advise the relevant Borrower before 10:00
a.m. (New York City time) on the proposed Borrowing Date of the contents of each
such Competitive Loan Offer received by it.  If the Administrative Agent, in its
capacity as a Competitive Loan Lender, shall elect, in its sole discretion, to
make any such Competitive Loan Offer, it shall advise the relevant Borrower of
the contents of its Competitive Loan Offer before 9:15 a.m. (New York City time)
on the proposed Borrowing Date.

 

(d)                                 Before 11:30 a.m. (New York City time) three
Business Days before the proposed Borrowing Date (in the case of Index Rate
Competitive Loans) and before 10:30 a.m. (New York City time) on the proposed
Borrowing Date (in the case of Fixed Rate Competitive Loans), the relevant
Borrower, in its absolute discretion, shall:

 

(i)                                     cancel such Competitive Loan Request by
giving the Administrative Agent telephone notice to that effect, or

 

(ii)                                  by giving telephone notice to the
Administrative Agent (immediately confirmed by delivery to the Administrative
Agent of a Competitive Loan Confirmation in writing or by facsimile
transmission) (1) subject to the provisions of Section 2.8(e), accept one or
more of the offers made by any Competitive Loan Lender or Competitive Loan
Lenders pursuant to Section 2.8(b) or Section 2.8(c), as the case may be, of the
amount of Competitive Loans for each relevant maturity date and (2) reject any
remaining offers made by Competitive Loan Lenders pursuant to Section 2.8(b) or
Section 2.8(c), as the case may be.

 

(e)                                  Each Borrower’s acceptance of Competitive
Loans in response to any Competitive Loan Request shall be subject to the
following limitations:

 

(i)                                     The amount of Competitive Loans accepted
for each maturity date specified by any Competitive Loan Lender in its
Competitive Loan Offer shall not exceed the maximum amount for such maturity
date specified in such Competitive Loan Offer;

 

(ii)                                  the aggregate amount of Competitive Loans
accepted for all maturity dates specified by any Competitive Loan Lender in its
Competitive Loan Offer shall not exceed the aggregate maximum amount specified
in such Competitive Loan Offer for all such maturity dates;

 

(iii)                               a Borrower may not accept offers for
Competitive Loans for any maturity date in an aggregate principal amount in
excess of the maximum principal amount requested in the related Competitive Loan
Request; and

 

(iv)                              if a Borrower accepts any of such offers,
(1) it must accept such offers based solely upon pricing for such relevant
maturity date (including any amounts which shall be payable to the relevant
Competitive Loan Lender in respect of the relevant Competitive Loans pursuant to
Section 2.17) and upon no other criteria whatsoever and (2) if (x) two or more
Competitive Loan Lenders submit offers for any maturity date at identical
pricing and such Borrower accepts any of such offers but does not wish to (or by

 

26

--------------------------------------------------------------------------------


 

reason of the limitations set forth in Section 2.7 or in this Section 2.8,
cannot) borrow the total amount offered by such Competitive Loan Lenders with
such identical pricing, such Borrower shall accept offers from all of such
Competitive Loan Lenders in amounts allocated among them pro rata according to
the amounts offered by such Competitive Loan Lenders (or as nearly pro rata as
shall be practicable after giving effect to the requirement that Competitive
Loans made by a Competitive Loan Lender on a Borrowing Date for each relevant
maturity date shall be in a principal amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof) or (y) a Competitive Loan Lender
submits offers for multiple maturity dates specifying a maximum aggregate
principal amount for all maturity dates, and the relevant Borrower accepts
offers from such Competitive Loan Lender for more than one maturity date, then
such Borrower shall instruct the Administrative Agent how to apportion such
Borrower’s acceptances among such offers for different maturity dates to the
extent, if any, necessary to provide for acceptance of offers from such
Competitive Loan Lender equal to but not exceeding such specified maximum
aggregate amount.

 

(v)                                 If the relevant Borrower notifies the
Administrative Agent that a Competitive Loan Request is cancelled pursuant to
Section 2.8(d)(i), the Administrative Agent shall give prompt telephone notice
thereof to the Competitive Loan Lenders.

 

(f)                                   If the relevant Borrower accepts pursuant
to Section 2.8(d)(ii) one or more of the offers made by any one or more
Competitive Loan Lenders, the Administrative Agent promptly shall notify each
Competitive Loan Lender which has made such a Competitive Loan Offer of (i) the
aggregate amount of such Competitive Loans to be made on such Borrowing Date for
each maturity date, (ii) the acceptance or rejection of any offers to make such
Competitive Loans made by such Competitive Loan Lender and (iii) in the case of
Index Rate Competitive Loans, the Applicable Index Rate in respect thereof. 
Before 12:00 Noon (New York City time) on the Borrowing Date specified in the
applicable Competitive Loan Request, each Competitive Loan Lender whose
Competitive Loan Offer has been accepted shall make available to the
Administrative Agent at its office set forth in Section 11.2 the amount of
Competitive Loans to be made by such Competitive Loan Lender, in immediately
available funds.  The Administrative Agent will make such funds available to the
relevant Borrower as soon as practicable on such date at the Administrative
Agent’s aforesaid address.  As soon as practicable after each Borrowing Date,
the Administrative Agent shall notify each Competitive Loan Lender of the
aggregate amount of Competitive Loans advanced on such Borrowing Date, the
respective maturity dates thereof and the respective interest rates applicable
thereto.

 

(g)                                  Nothing in Section 2.7 or this Section 2.8
shall be construed as a right of first offer in favor of the Lenders or to
otherwise limit the ability of any Borrower to request and accept credit
facilities from any Person (including any of the Lenders).

 

2.9                               Repayment of Loans; Evidence of Debt.  (a) 
Each Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of the relevant Lenders (i) on the Termination Date (or such
earlier date as the Loans become due and payable pursuant to Section 2.6 or
Section 8), the unpaid principal amount of each Loan made to it by each such
Lender and (ii) on the Competitive Loan Maturity Date in respect thereof, the
unpaid principal amount of each Competitive Loan made to it by each such
Lender.  No Borrower shall have the right to prepay any principal amount of any
Competitive Loan.  Each Borrower hereby further agrees to pay interest in
immediately available funds at the office of the Administrative Agent on the
unpaid principal amount of the Loans from time to time from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.10.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to the appropriate lending office of such Lender resulting from
each Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 11.9(a), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, whether such Loan is Revolving Credit Loan or a
Competitive Loan, the Type of each Revolving Credit Loan or Competitive Loan
made and the Interest Period or maturity date (if any) applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from each Borrower and
each Lender’s share thereof.

 

(d)                                 The entries made in the Register and
accounts maintained pursuant to paragraphs (b) and (c) of this Section 2.9
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of each Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

 

2.10                        Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such Interest Period plus the Applicable Margin.  Interest in respect of
Eurodollar Loans shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  Each Competitive Loan shall bear interest
for each day from the applicable Borrowing Date to (but excluding) the
applicable Competitive Loan Maturity Date at the rate of interest specified in
the Competitive Loan Offer accepted by the relevant Borrower in connection with
such Competitive Loan.

 

(d)                                 Each EURIBOR Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the EURIBOR Rate determined for such Interest Period plus the
Applicable Margin.  Interest in respect of EURIBOR Loans shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

 

(e)                                  If all or a portion of (i) the principal
amount of any Loan, (ii) any interest payable thereon or (iii) any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is (x) in the case of overdue principal
(except as otherwise provided in clause (y) below), the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.10 plus 2% or (y) in the case of principal of any Competitive Loan
which remains overdue past the stated maturity date thereof, or any overdue
interest, commitment fee or other amount, the rate described in
Section 2.10(b) plus 2%, in each case from the date of such non-payment to (but
excluding) the date on which such amount is paid in full (as well after as
before judgment).

 

28

--------------------------------------------------------------------------------


 

(f)                                   Interest shall be payable in arrears on
each Interest Payment Date, provided that interest accruing pursuant to
Section 2.10(e) shall be payable from time to time on demand.

 

2.11                        Fees.  (a)  IBM shall pay or cause IBMCLLC to pay to
the Administrative Agent, for the account of each Lender, a commitment fee for
each day during the Revolving Credit Commitment Period.  Such fee shall be
payable quarterly in arrears on the last day of each March, June, September and
December and on the Termination Date and shall be computed for each day during
such period at a rate per annum equal to the Commitment Fee Rate in effect on
such day on the aggregate amount of the Available Revolving Credit Commitments
in effect on such day.

 

(b)                                 IBM shall pay or cause IBMCLLC to pay to the
Administrative Agent, for its own account, the fees in the amounts and on the
dates previously agreed to in writing by IBM and IBMCLLC.

 

2.12                        Computation of Interest and Fees.  (a)  Commitment
fees and interest (other than interest calculated on the basis of the Prime
Rate) shall be calculated on the basis of a 360-day year for the actual days
elapsed.  Interest calculated on the basis of the Prime Rate shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed.  The Administrative Agent shall as soon as practicable notify the
relevant Borrower and the Lenders of each determination of a Eurodollar Rate or
EURIBOR Rate, as applicable.  Any change in the interest rate on a Loan
resulting from a change in the ABR shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the relevant Borrower and the Lenders
of the effective date and the amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.

 

2.13                        Termination or Reduction of Revolving Credit
Commitments.  IBM and IBMCLLC shall have the right, upon not less than three
Business Days’ irrevocable notice to the Administrative Agent, to terminate the
Revolving Credit Commitments or, from time to time, to reduce the amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any repayments of the Loans made on the effective date thereof, (a) the
aggregate Dollar Amount of the Loans then outstanding would exceed the aggregate
Revolving Credit Commitments then in effect or (b) the aggregate Dollar Amount
of Loans made by any Lender then outstanding would exceed such Lender’s
Revolving Credit Commitment.  Any such reduction shall be in an amount equal to
$50,000,000 or a whole multiple of $5,000,000 in excess thereof and shall reduce
permanently the Revolving Credit Commitments then in effect.

 

2.14                        Inability to Determine Interest Rate.  (a)  If prior
to the first day of any Interest Period:

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding on the
Borrowers) that adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate, EURIBOR Rate or Applicable Index Rate, as applicable (including
because the Screen Rate, EURIBOR Screen Rate or Index Screen Rate, as
applicable, is not available or published on a current basis), for such Interest
Period, or

 

29

--------------------------------------------------------------------------------


 

(ii)                                  the Administrative Agent shall have
received notice from the Required Lenders that the Eurodollar Rate or EURIBOR
Rate, as applicable, determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter.  If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any EURIBOR Loans requested to be made on the first day of such Interest
Period shall not be made and (z) any Loans that, on the first day of such
Interest Period, were to have been converted to or continued as Eurodollar Loans
or Index Rate Competitive Loans, as applicable, shall be continued as or
converted to ABR Loans or Fixed Rate Competitive Loans, as applicable.  Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans or EURIBOR Loans, as applicable, shall be made or continued as
such, nor shall any Borrower have the right to convert ABR Loans or Fixed Rate
Competitive Loans, as applicable, to Eurodollar Loans or Index Rate Competitive
Loans, as applicable.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error and
shall be communicated promptly to the Borrowers) that (i) the circumstances set
forth in clause (a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) have not arisen
but either (w) the supervisor for the administrator of the Screen Rate, EURIBOR
Screen Rate or Index Screen Rate, as applicable, has made a public statement
that the administrator of the Screen Rate, EURIBOR Screen Rate or Index Screen
Rate, as applicable, is insolvent (and there is no successor administrator that
will continue publication of the Screen Rate, EURIBOR Screen Rate or Index
Screen Rate, as applicable), (x) the administrator of the Screen Rate, EURIBOR
Screen Rate or Index Screen Rate, as applicable has made a public statement
identifying a specific date after which the Screen Rate, EURIBOR Screen Rate or
Index Screen Rate, as applicable will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the Screen Rate, EURIBOR Screen Rate or Index Screen Rate, as
applicable), (y) the supervisor for the administrator of the Screen Rate,
EURIBOR Screen Rate or Index Screen Rate, as applicable, has made a public
statement identifying a specific date after which the Screen Rate, EURIBOR
Screen Rate or Index Screen Rate, as applicable will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the Screen
Rate, EURIBOR Screen Rate or Index Screen Rate, as applicable or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Screen Rate, EURIBOR
Screen Rate or Index Screen Rate, as applicable may no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrowers shall endeavor in good faith to establish an alternate rate of
interest to the Eurodollar Rate, EURIBOR Rate or Applicable Index Rate, as
applicable, that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into a mutually satisfactory amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be necessary or appropriate to give effect to
such new rate of interest (but for the avoidance of doubt, such related changes
shall not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 11.1, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date the notice of such alternate rate of interest is provided to
the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment.  If an alternate rate of interest is
to be established in accordance with this clause (b), then until such new rate
of interest is

 

30

--------------------------------------------------------------------------------


 

established (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.14(b), only to the extent the Screen Rate,
EURIBOR Screen Rate or Index Screen Rate, as applicable for such Interest Period
is not available or published at such time on a current basis), (x) any
conversion notice that requests the conversion of any Revolving Credit Loan to,
or continuation of any Revolving Credit Loan as, a Eurodollar Loan shall be
ineffective, (y) if any borrowing request requests a Eurodollar Loan, such
borrowing shall be made as an ABR Loan and (z) any request for an Index Rate
Competitive Loan or a EURIBOR Loan shall be ineffective.

 

2.15                        Pro Rata Treatment and Payments.  (a)  Each
reduction of the Revolving Credit Commitments of the Lenders shall be made pro
rata according to the Lenders’ respective Commitment Percentages.  Each payment
(including each prepayment) by a Borrower on account of principal of and
interest on Revolving Credit Loans which are ABR Loans shall be made pro rata
according to the respective outstanding principal amounts of such ABR Loans then
held by the Lenders.  Each payment (including each prepayment) by a Borrower on
account of principal of and interest on Eurodollar Loans or EURIBOR Loans
designated by a Borrower to be applied to a particular Eurodollar Tranche or
EURIBOR Tranche, respectively, shall be made pro rata according to the
respective outstanding principal amounts of such Eurodollar Loans or EURIBOR
Loans of such Tranche then held by the Lenders.  All payments (including
prepayments) to be made by a Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to (i) 12:00 Noon, New York City time, in
respect of payments of principal or interest relating to Revolving Credit Loans
made in the New York Funding Office and (ii) 12:00 Noon, London time, in respect
of Revolving Credit Loans made in the Euro Funding Office, in each case, on the
due date thereof to the Administrative Agent, for the account of the Lenders,
and, (x) in the case of any payment of principal received, in the currency in
which such Revolving Credit Loan is denominated,  (y) in case of payment of
interest, in the same currency as the underlying Revolving Credit Loan from
which such interest has accrued, and (z) in the case of payment of fees or
otherwise, in Dollars.  The Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on Eurodollar Loans or Index Rate Competitive
Loans or EURIBOR Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.  If any payment on a Eurodollar Loan
or Index Rate Competitive Loan or EURIBOR Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. The provisions of this Section 2.15(a) shall, to the
extent applicable, be subject to the procedures set forth in Section 2.21.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate (i) in the case of amounts denominated in
Dollars, equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent and (ii) in the case of amounts denominated in Euros, determined by the
Administrative Agent to be the cost to it of funding such amount until such
Lender makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section 2.15(b) shall be conclusive in the

 

31

--------------------------------------------------------------------------------


 

absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from the relevant Borrower.

 

(c)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.5(b), 2.5(c), 2.15(b),
2.18(c) or 9.7, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

2.16                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans, EURIBOR Loans or Index Rate Competitive Loans
as contemplated by this Agreement, (a) the commitment of such Lender hereunder
to make Eurodollar Loans, continue Eurodollar Loans as such and convert ABR
Loans to Eurodollar Loans shall forthwith be cancelled, (b) such Lender’s
Revolving Credit Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law, (c) with respect to any outstanding EURIBOR Loans,
the applicable Borrower shall either (x) repay such EURIBOR Loans (with accrued
interest thereon) or (y) elect to convert such EURIBOR Loans into ABR Loans
denominated in Dollars based on the current Exchange Rate, and (d) with respect
to any Index Rate Competitive Loan of such Lender, take such action as such
Lender may reasonably request.

 

2.17                        Requirements of Law.  (a)  If the adoption of or any
change in any Requirement of Law applicable to any Lender or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Effective Date (or,
in the case of Index Rate Competitive Loans, made subsequent to acceptance by a
Borrower of such Loan):

 

(i)                                     shall subject any Lender or the
Administrative Agent to any taxes (other than (A) Non-Excluded Taxes and
(B) taxes described in Section 2.18(a)(i) through (iv)) on its Loans,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included pursuant to
Section 2.17(c) in the determination of the Eurodollar Rate or the Applicable
Index Rate or EURIBOR Rate, as the case may be; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender or
the Administrative Agent, by an amount which such Lender or the Administrative
Agent deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans or Index Rate Competitive Loans or EURIBOR Loans
(or any Loan in the case of (i)), or to reduce any amount receivable hereunder
in respect

 

32

--------------------------------------------------------------------------------


 

thereof, then, in any such case, the relevant Borrower shall promptly pay such
Lender or the Administrative Agent, upon its demand, any additional amounts
necessary to compensate such Lender or the Administrative Agent for such
increased cost or reduced amount receivable.  If any Lender or the
Administrative Agent becomes entitled to claim any additional amounts pursuant
to this Section 2.17(a), it shall promptly notify the relevant Borrower, through
the Administrative Agent, of the event by reason of which it has become so
entitled.

 

(b)                                 If any Lender shall have determined that any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity adequacy (whether or not having the force of law) from any
Governmental Authority, in each case made subsequent to the Effective Date, does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such application or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital or liquidity adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the relevant Borrower (with a copy to the
Administrative Agent) of a written request therefor, such Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in Requirements of Law, regardless of the date enacted, adopted,
issued or implemented.

 

(d)                                 Each Borrower agrees to pay to each Lender
which requests compensation under this Section 2.17(d) (by notice to such
Borrower), on the last day of each Interest Period with respect to any
Eurodollar Loan or EURIBOR Loan made by such Lender or on the Competitive Loan
Maturity Date with respect to any Index Rate Competitive Loan made by such
Lender, as the case may be, so long as such Lender shall be required to maintain
reserves against “Eurocurrency liabilities” under Regulation D of the Board (or,
so long as such Lender may be required by the Board or by any other United
States Governmental Authority (or any other Governmental Authority with
jurisdiction over such Lender) to maintain reserves against any other category
of liabilities which includes deposits by reference to which the interest rate
on Eurodollar Loans or EURIBOR Loans or Index Rate Competitive Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender which includes any Eurodollar Loans or
EURIBOR Loans or Index Rate Competitive Loans), an additional amount (determined
by such Lender and notified to the relevant Borrower) representing such Lender’s
calculation or, if an accurate calculation is impracticable, reasonable estimate
(using such reasonable means of allocation as such Lender shall determine) of
the actual costs, if any, incurred by such Lender during such Interest Period or
during the period such Index Rate Competitive Loan was outstanding (a
“Competitive Loan Period”), as the case may be, as a result of the applicability
of the foregoing reserves to such Eurodollar Loans or EURIBOR Loans or Index
Rate Competitive Loans, which amount in any event shall not exceed the product
of the following for each day of such Interest Period or Competitive Loan
Period:

 

(i)                                     the principal amount of the Eurodollar
Loans or EURIBOR Loans or Index Rate Competitive Loans, as the case may be, made
by such Lender to which such Interest Period or Competitive Loan Period relates
and outstanding on such day; and

 

33

--------------------------------------------------------------------------------


 

(ii)                                  the difference between (x) a fraction the
numerator of which is the Eurodollar Rate or the Applicable Index Rate, as the
case may be (expressed as a decimal) applicable to such Eurodollar Loan or
EURIBOR Loan or Index Rate Competitive Loan, as applicable, and the denominator
of which is one minus the maximum rate (expressed as a decimal) at which such
reserve requirements are imposed by the Board or other United States
Governmental Authority (or any other Governmental Authority with jurisdiction
over such Lender) on such date minus (y) such numerator; and

 

(iii)                               a fraction the numerator of which is one and
the denominator of which is 360.

 

Any Lender which gives notice under this Section 2.17(d) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the relevant Borrowers) in the event such Lender is no longer required to
maintain such reserves or the circumstances giving rise to such notice shall
otherwise cease to exist.  Notwithstanding the foregoing, no Lender shall be
entitled to request compensation under this Section 2.17(d) with respect to any
Index Rate Competitive Loan if it shall have obtained actual knowledge of the
change giving rise to such request at the time of submission of such Lender’s
Competitive Loan Offer pursuant to which such Competitive Loan shall have been
made, unless notice of such Lender’s entitlement to such compensation shall have
been furnished to the relevant Borrower at or prior to such time.

 

(e)                                  A certificate as to any additional amounts
payable pursuant to this Section 2.17 submitted by any Lender, through the
Administrative Agent, to the relevant Borrower shall specify in reasonable
detail the basis for the request for compensation of such additional amounts and
the method of computation thereof and shall be conclusive in the absence of
manifest error.  Subject to the provisions of the next succeeding sentence, the
relevant Borrower shall (except as otherwise provided in Section 2.17(d)) pay
each Lender the amount shown as due on any such certificate delivered by it
within 30 days after receipt thereof.  Notwithstanding any other provision of
this Section 2.17, (i) each Lender shall be entitled to compensation under this
Section 2.17 for only such costs as are incurred or reductions as are suffered
as to which a certificate has been delivered in accordance with the terms of
this paragraph (d) within 90 days after such Lender obtained actual knowledge of
such costs or reductions and (ii) a Borrower shall not be required to compensate
a Lender pursuant to this Section 2.17 for any increased costs or reductions
incurred more than 90 days prior to the date that such Lender notifies such
Borrower of the change giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided that, if the
change giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to in this clause (ii) shall be extended to include
the period of retroactive effect thereof.  Each Lender agrees to use its best
efforts to notify the relevant Borrower as promptly as practicable after
obtaining knowledge of any such costs or reductions.  The obligations of the
Borrowers pursuant to this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder. 
Notwithstanding any other provision of this Section 2.17, no Lender shall demand
compensation for any increased cost or reduction or other amount referred to
above if such demand would be arbitrary or exceptional in light of similar
circumstances under comparable provisions of other credit agreements.

 

(f)                                   Notwithstanding the foregoing, no Lender
shall be entitled to request compensation under Section 2.17(a) or 2.17(b) with
respect to any Competitive Loan if it shall have obtained actual knowledge of
the change giving rise to such request at the time of, or such change shall have
been publicly announced prior to, submission of such Lender’s Competitive Loan
Offer pursuant to which such Competitive Loan shall have been made, unless
notice of such Lender’s entitlement to such compensation shall have been
furnished to the relevant Borrower at or prior to such time.

 

34

--------------------------------------------------------------------------------


 

2.18                        Taxes.  (a)  Unless otherwise required by applicable
law, all payments made by or on account of the Borrowers under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, excluding
(i) net income taxes and franchise taxes (imposed in lieu of net income taxes)
and branch profits taxes imposed on the Administrative Agent, any Lender or any
Transferee (x) as a result of such Administrative Agent, Lender or Transferee
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such tax (or any political subdivision thereof) or (y) that are Other
Connection Taxes, (ii) U.S. Federal withholding taxes imposed on amounts payable
to or for the account of a Lender with respect to an applicable interest in a
Loan pursuant to a law in effect on the date on which (x) such Lender acquires
such interest in the Loan (other than pursuant to an assignment request by a
Borrower under Section 11.11) or (y) such Lender changes its lending office,
except in each case to the extent that, pursuant to this Section 2.18, amounts
with respect to such taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or to
such Lender immediately before it changed its lending office, (iii) any taxes
attributable to a Lender’s failure to comply with the requirements of
Section 2.18(d), and (iv) any U.S. Federal withholding taxes imposed under
FATCA.  If any such non-excluded taxes, levies, imposts, duties, charges, fees
deductions or withholdings imposed on or with respect to any payment made by or
on account of any obligation of any Borrower under this Agreement (“Non-Excluded
Taxes”) are required to be withheld from any amounts payable to the
Administrative Agent or any Lender (or Transferee) hereunder, the amounts so
payable by the applicable Borrower shall be increased to the extent necessary to
yield to the Administrative Agent or such Lender (or Transferee) (after payment
of all Non-Excluded Taxes) interest or any such other amounts payable hereunder
at the rates or in the amounts specified in this Agreement.  Whenever any
Non-Excluded Taxes are payable by any Borrower, as promptly as possible
thereafter such Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender (or Transferee), as the case may be, a
certified copy of an original official receipt received by such Borrower showing
payment thereof.  If any Borrower fails to pay any Non-Excluded Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such
Borrower shall indemnify the Administrative Agent and the Lenders (or
Transferees) for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender (or Transferee) as a result of
any such failure.  The obligations contained in this Section 2.18 shall survive
the termination of this Agreement and the payment of all other amounts payable
hereunder.

 

(b)                                 The Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.  The
Borrowers shall jointly and severally indemnify the Administrative Agent and
each Lender, within 10 days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Non-Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(c)                                  Each Lender shall severally, within 10 days
after demand therefor, indemnify (i) the Administrative Agent for (A) any taxes
attributable to such Lender (but only to the extent that any Borrower has not
already indemnified the Administrative Agent for such Non-Excluded Taxes and
without limiting the obligation of the Borrowers to do so) and (B) any taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.6 relating to the maintenance of a Participant Register

 

35

--------------------------------------------------------------------------------


 

and (ii) any Borrower for any taxes described in Section 2.18(a)(i) through
(iv) and attributable to such Lender, in each case, that are payable or paid by
the Administrative Agent or any Borrower (as applicable) in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (c).

 

(d)                                 To the extent permitted by law, each Lender
(or Transferee) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (such Lender (or Transferee), a “Non-U.S.
Lender”) shall:

 

(i)                                     on the date it becomes a Lender or
Transferee, deliver to each Borrower and the Administrative Agent two properly
completed and duly executed originals of either (w) in the case of Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” United States Internal Revenue Service Form W-8BEN or W-8BEN-E
(together with a certificate substantially in the form of Exhibit J-1 through
J-4, as applicable, representing that such Non-U.S. Lender is not a bank for
purposes of Section 881(c)(3)(A) of the Code, is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of any Borrower and is
not a controlled foreign corporation (within the meaning of
Section 881(c)(3)(C) of the Code) (a “United States Tax Compliance
Certificate”)), (x) Internal Revenue Service Form W-8BEN, W-8BEN-E or
Form W-8ECI, (y) to the extent a Non-U.S. Lender is not the beneficial owner
(for example, where the Non-U.S. Lender is a partnership or a participating
Lender), Internal Revenue Service Form W-8IMY (or any successor forms) of the
Non-U.S. Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United States
Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information from each beneficial owner, as applicable (provided that, if one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Non-U.S. Lender on
behalf of such beneficial owner), or (z) any other form prescribed by applicable
U.S. federal income tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, U.S. federal withholding
tax on any payments to such Lender, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. federal withholding tax on payments by the Borrower under this
Agreement;

 

(ii)                                  deliver to each Borrower and the
Administrative Agent two properly completed and duly executed originals of any
such form or certification on or before the date that any such form or
certification described above expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to each Borrower and the Administrative Agent; and

 

(iii)                               obtain such extensions of time for filing
and complete such forms or certifications as may reasonably be requested by each
Borrower or the Administrative Agent;

 

36

--------------------------------------------------------------------------------


 

except that the forms and certificates described above shall not be required if
any change in Requirement of Law has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender (or Transferee) from duly
completing and delivering any such form with respect to it and such Lender (or
Transferee) so advises each Borrower and the Administrative Agent.  In addition,
if a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to IBM and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by IBM or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by IBM or the Administrative Agent as may be necessary for
any Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of the preceding sentence, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(e)                                  Each Person that shall become a Participant
pursuant to Section 11.6, a Competitive Loan Assignee pursuant to Section 11.7,
or a Lender pursuant to Section 11.8, including for this purpose a Lender that
arranges a Loan through or transfers a Loan to a different branch of such
Lender, shall, upon the effectiveness of the related designation or transfer, be
required to provide all of the forms and statements required pursuant to this
Section 2.18, provided that in the case of a Participant such Participant shall
furnish all such required forms and statements to the Lender from which the
related participation shall have been purchased.

 

(f)                                   If any Lender (or Transferee) or the
Administrative Agent determines, in its sole discretion exercised in good faith,
that it has received a refund of any Non-Excluded Taxes as to which it has been
indemnified by any Borrower pursuant to this Section 2.18, it shall promptly
notify such Borrower of such refund and shall, within 30 days after receipt of
such refund, repay the amount of such refund to such Borrower (to the extent of
amounts that have been paid by such Borrower under this Section 2.18 with
respect to Non-Excluded Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Lender (or Transferee) or the Administrative
Agent and without interest (other than interest actually received from the
relevant taxing authority or other Governmental Authority with respect to such
refund); provided, however, that such Borrower, upon the request of such Lender
(or Transferee) or the Administrative Agent, agrees to return the amount of such
refund (plus interest) to such Lender (or Transferee) or the Administrative
Agent in the event such Lender (or Transferee) or the Administrative Agent is
required to repay the amount of such refund to the relevant taxing authority or
other Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will any Lender (or Transferee) or the Administrative
Agent be required to pay any amount to a Borrower pursuant to this paragraph
(f) the payment of which would place the Lender (or Transferee) or the
Administrative Agent in a less favorable net after-tax position than the Lender
(or Transferee) or the Administrative Agent would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Person.

 

2.19                        Indemnity.  Each Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of (a) default by such Borrower in
making a borrowing of Eurodollar Loans, or EURIBOR Loans, or Competitive Loans,
or in the conversion into Eurodollar Loans or continuation of Eurodollar Loans
or EURIBOR Loans, after such Borrower has given a notice requesting or accepting
the same in accordance

 

37

--------------------------------------------------------------------------------


 

with the provisions of this Agreement, (b) default by such Borrower in making
any prepayment after such Borrower has given a notice thereof in accordance with
the provisions of this Agreement, (c) the making of a prepayment of Eurodollar
Loans, EURIBOR Loans or Competitive Loans on a day which is not the last day of
an Interest Period or the applicable Competitive Loan Maturity Date, as the case
may be, with respect thereto or (d) the conversion of EURIBOR Loans into ABR
Loans denominated in Dollars in accordance with Section 2.16(c)(y).  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or continued or converted from a EURIBOR Loan to an ABR
Loan, for the period from the date of such prepayment or of such failure to
borrow, convert or continue or convert from a EURIBOR Loan to an ABR Loan to the
last day of the relevant Interest Period (or proposed Interest Period) or, in
the case of Competitive Loans, the applicable Competitive Loan Maturity Date (or
proposed Competitive Loan Maturity Date), in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin or any positive margin applicable to Index Rate Competitive Loans
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market.  The obligations contained in this
Section 2.19 shall survive the termination of this Agreement and the payment of
all other amounts payable hereunder.

 

2.20                        Change of Lending Office.  Each Lender (or
Transferee) agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.16, 2.17 or 2.18 with respect to such Lender (or
Transferee), it will, if requested by IBM, use reasonable efforts (subject to
overall policy considerations of such Lender (or Transferee)) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.20 shall
affect or postpone any of the obligations of any Borrower or the rights of any
Lender (or Transferee) pursuant to Section 2.16, 2.17 and 2.18.

 

2.21                        Extension of Termination Date.  (a)  Each of IBM and
IBMCLLC may, by written request (an “Extension Request”) to the Administrative
Agent, substantially in the form of Exhibit K, delivered at any time during the
60-day period preceding each anniversary of the Effective Date, request that the
Lenders extend the Termination Date then in effect by one year.

 

(b)                                 Upon receipt of an Extension Request, the
Administrative Agent shall promptly notify each Lender thereof, and each Lender
shall notify the Administrative Agent in writing by the deadline (the “Extension
Request Deadline”) specified in such Extension Request, which deadline shall in
any case not be later than 5:00 p.m., New York City time, on the date which is
30 days after delivery of such Extension Request, of such Lender’s election, in
its sole discretion, (i) to extend the Termination Date by one year (provided
that the Termination Date shall be so extended only to the extent expressly
provided in paragraph (c) below) or (ii) not to extend the Termination Date by
one year (any Lender not electing to extend, a “Non-Extending Lender”).  Any
Lender that fails to notify the Administrative Agent in writing of its election
by the Extension Request Deadline shall be deemed to be a Non-Extending Lender.

 

(c)                                  If Lenders whose Revolving Credit
Commitments aggregate more than 50% of the Revolving Credit Commitments of all
Lenders agree to extend the Termination Date by one year, then the Termination
Date shall automatically be so extended, provided that any Lender that became a
Non-Extending Lender pursuant to any previous Extension Request shall be deemed
to be a Non-Extending Lender in respect of each subsequent Extension Request,
and provided, further, that if all Lenders do not agree to extend the
Termination Date, then (i) IBM and IBMCLLC shall have the right to cancel any
such

 

38

--------------------------------------------------------------------------------


 

extension by so notifying the Administrative Agent within five Business Days
after the relevant Extension Request Deadline, in which case the Termination
Date then in effect shall not be extended and (ii) in the event that such
extension is not so cancelled, then, with respect to each Non-Extending
Lender, IBM shall either:

 

(x)  (i) during the six-month period preceding the Termination Date in effect on
the date of the relevant Extension Request (the “Existing Termination Date”), on
each date on which Loans are borrowed or continued as, or converted into,
Eurodollar Loans having an Interest Period ending after the Existing Termination
Date, repay the portion of such Non-Extending Lender’s Loans which would
otherwise have been part of such borrowing, continuation or conversion and
permanently reduce such Non-Extending Lender’s Revolving Credit Commitment by a
like amount, (ii) on the Existing Termination Date, terminate the Revolving
Credit Commitment of such Non-Extending Lender and repay the then outstanding
Loans made by such Non-Extending Lender, together with accrued but unpaid
interest, facility fees and all other amounts then due and payable to such
Non-Extending Lender hereunder, including, without limitation, amounts payable
pursuant to Section 2.19; or

 

(y)  at any time prior to the Existing Termination Date, cause one or more banks
or other financial institutions to purchase at par, pursuant to Section 11.8,
such Non-Extending Lender’s Revolving Credit Commitment and outstanding Loans
(provided that such banks or other financial institutions agree to extend the
Termination Date) (which purchase shall be accompanied by payment of accrued but
unpaid interest, facility fees and all other amounts then due and payable to
such Non-Extending Lender hereunder, including, without limitation, amounts
payable pursuant to Section 2.19), in which case such Non-Extending Lender
shall, promptly upon request by IBM or IBMCLLC, agree to transfer its Revolving
Credit Commitment and Loans upon the terms and subject to the conditions of
Section 11.8 to such banks or other financial institutions (provided that the
registration and processing fee referred to therein shall be paid by either IBM
or IBMCLLC or the relevant transferee).

 

2.22                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.11(a); and

 

(b)                                 the Revolving Credit Commitment and Loans of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby.

 

2.23                        Currency Equivalents.  (a)  No later than 2:00 p.m.,
New York City time, on each Calculation Date, the Administrative Agent shall
determine the Exchange Rate as of such Calculation Date with respect to Euros. 
The Exchange Rates so determined shall become effective on the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
with respect to Section 2.16 or any other provision expressly requiring the use
of a current Exchange Rate) be the Exchange Rates employed in converting

 

39

--------------------------------------------------------------------------------


 

any amounts from such Euros to Dollars. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of each determination of an Exchange Rate
hereunder.

 

(b)                                 No later than 2:00 p.m., New York City time,
on each Reset Date, the Administrative Agent shall determine the aggregate
Dollar Amount of the Eurodollar Loans or EURIBOR Loans, as applicable, then
outstanding.

 

(c)                                   If after giving effect to any
determination under clause (b) of this Section and, in each case, to any
borrowings and prepayments or repayments of Loans occurring on the applicable
Reset Date, (i) the Dollar Amount of outstanding Revolving Credit Loans exceeds
an amount equal to 105% of the Revolving Credit Commitments then in effect then
the Borrowers shall, within three Business Days after notice thereof from the
Administrative Agent, prepay or cause to be prepaid outstanding Revolving Credit
Loans, or take other action, to the extent necessary to eliminate any such
excess, or (ii) the Dollar Amount of outstanding Revolving Credit Loans exceeds
the total Revolving Credit Commitments then in effect for a period of 10
consecutive Business Days, then the relevant Borrower shall, upon three Business
Days’ notice thereof from the Administrative Agent, so long as such excess
continues, prepay or cause to be prepaid outstanding Revolving Credit Loans or
take other action to the extent necessary to eliminate any such excess.

 

SECTION 3.                            [RESERVED]

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Borrower hereby represents and warrants, to the
Administrative Agent and each Lender that:

 

4.1                               Organization; Powers.  Each of IBM, IBMCLLC
and each Significant Subsidiary (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business in all material respects as now conducted and as proposed to be
conducted, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not,
individually or in the aggregate, result in a Material Adverse Effect, and
(d) in the case of each Borrower, has the power and authority to execute,
deliver and perform its obligations under this Agreement and each other
agreement or instrument contemplated hereby to which it is or will be a party
and to borrow hereunder.

 

4.2                               Authorization.  The execution, delivery and
performance by each Borrower of this Agreement and the borrowings and other
transactions contemplated hereby (collectively, the “Transactions”) (a) have
been duly authorized by all requisite corporate or other organizational action
and, if required, stockholder action and (b) will not (i) violate (A) any
provision of law, statute, material rule or material regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of IBM, IBMCLLC or any Significant Subsidiary, (B) any material order of
any Governmental Authority or (C) any provision of any material indenture,
material agreement or other material instrument to which IBM, IBMCLLC or any
Significant Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument or (iii) except as contemplated
hereby, result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by IBM, IBMCLLC or any
Significant Subsidiary.

 

40

--------------------------------------------------------------------------------


 

4.3                               Enforceability.  This Agreement has been duly
executed and delivered by each Borrower and constitutes a legal, valid and
binding obligation of each Borrower enforceable against each such Borrower in
accordance with its terms, except as enforceability may be limited by (a) any
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, or similar laws relating to or affecting creditors’ rights generally
and (b) general principles of equity.

 

4.4                               Governmental Approvals.  No action, consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions, except (a) such as have been made or obtained and are in full
force and effect or as to which the failure to be made or obtained or to be in
full force and effect would not result, individually or in the aggregate, in a
Material Adverse Effect and (b) such periodic and current reports, if any, as
(i) are required to disclose the Transactions and (ii) will be filed with the
SEC on a timely basis.

 

4.5                               Financial Statements.  (a)  IBM has heretofore
furnished to the Lenders its consolidated statement of financial position and
related consolidated statements of earnings, cash flows and stockholders’ equity
as of and for the fiscal year ended December 31, 2017, audited by and
accompanied by the opinion of PricewaterhouseCoopers, independent accountants. 
Such financial statements present fairly the financial position, results of
operations, cash flows and changes in stockholders’ equity of IBM and its
Subsidiaries in accordance with GAAP.

 

(b)                                 IBMCLLC has heretofore furnished to the
Lenders its consolidated statement of financial position and related
consolidated statements of earnings, comprehensive income, cash flows and
changes in members’ interest as of and for the fiscal year ended December 31,
2017, audited by and accompanied by the opinion of PricewaterhouseCoopers,
independent accountants.  Such financial statements present fairly the financial
position, earnings, income, cash flows and changes in member’s interest of
IBMCLLC in accordance with GAAP.

 

4.6                               No Material Adverse Change.  Except as
publicly disclosed in filings by IBM or IBMCLLC with the SEC prior to the
Effective Date, between December 31, 2017 and the Effective Date, there has been
no development or event which has had a Material Adverse Effect.

 

4.7                               No Material Litigation, etc.  (a)  Except as
set forth in the Form 10-K of IBM for its fiscal year ended December 31, 2017,
the Form 10-Q of IBM for the fiscal quarter ended March 31, 2018, the Form 10-K
of IBMCLLC for its fiscal year ended December 31, 2017 or the Form 10-Q of
IBMCLLC for the fiscal quarter ended March 31, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of IBM, threatened by or against IBM or any of its Subsidiaries
or against any of its or their respective properties, assets or revenues as of
the Effective Date (i) with respect to this Agreement or any of the
Transactions, or (ii) which involves a probable risk of an adverse decision
which would materially restrict the ability of IBM to comply with its
obligations under this Agreement.

 

(b)                                 None of IBM, IBMCLLC or the Significant
Subsidiaries is in violation of any law, rule or regulation, or in default with
respect to any order, judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default has resulted or could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

4.8                               Federal Reserve Regulations.  (a)  No Borrower
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.

 

41

--------------------------------------------------------------------------------


 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose which entails a violation
of, or which is inconsistent with, the provisions of Regulation T, U or X.

 

(c)                                  After giving effect to the application of
the proceeds of each Loan, not more than 25% of the value of the assets of
either Borrower and its Subsidiaries (as determined in good faith by IBM)
subject to the provisions of Section 7.1 will consist of or be represented by
Margin Stock.  In the event any portion of the Loans made to any Borrower
constitutes a “purpose credit” within the meaning of Regulation U and the Loans
are directly or indirectly secured by any Margin Stock pursuant to the operation
of Section 7.1, then, at the time of any borrowing which increases the
outstanding amount of Loans, the aggregate “maximum loan value” (within the
meaning of Regulation U) of all Margin Stock and all collateral other than
Margin Stock which directly or indirectly secures the Loans will be greater than
the aggregate principal amount of Loans and other extensions of credit to all
Borrowers (whether made by the Lenders or other Persons) which are subject to
Regulation T, U or X and which are directly or indirectly secured by such Margin
Stock or other collateral.

 

4.9                               Investment Company Act, etc.  No Borrower is
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) subject to regulation under the Federal
Power Act or (except as contemplated by Section 4.8) any foreign, federal, state
or local statute or regulation limiting such Borrower’s ability to incur
Borrower Obligations.

 

4.10                        Tax Returns.  Each of IBM, IBMCLLC and the
Significant Subsidiaries has filed or caused to be filed all Federal, state and
local tax returns required to have been filed by it and has paid or caused to be
paid all taxes shown to be due and payable on such returns or on any assessments
received by it except taxes, assessments, fees, liabilities, penalties or
charges that are being contested in good faith by appropriate proceedings and
for which IBM, IBMCLLC or Significant Subsidiary shall have set aside on its
books reserves in accordance with GAAP.

 

4.11                        No Material Misstatements.  The written information,
reports, financial statements, exhibits and schedules furnished by or on behalf
of any Borrower to the Administrative Agent or any Lender in connection with
this Agreement and the Transactions or included herein or delivered pursuant
hereto, taken as a whole, do not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

4.12                        ERISA.  Each Borrower is in compliance with all
material provisions of ERISA, except to the extent that all failures to be in
compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.13                        Use of Proceeds.  The proceeds of all Loans will be
used by the Borrowers for general corporate purposes.

 

4.14                        Anti-corruption Laws.  The Borrowers have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Borrowers, their Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrowers and their Subsidiaries, and to the knowledge of the Borrowers,
their directors, officers and employees, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (a) the
Borrowers, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrowers, any agent of the Borrowers
or any Subsidiary that will act in any capacity in connection with or receive or
direct the application of proceeds from the credit

 

42

--------------------------------------------------------------------------------


 

facility established hereby, is a Sanctioned Person.  No Loan or use of proceeds
thereof will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Effectiveness.  The
effectiveness of this Agreement is subject to the satisfaction of the following
conditions precedent (the date on which such conditions are satisfied or waived,
the “Effective Date”):

 

(a)                                 Executed Counterparts.  The Administrative
Agent shall have received executed counterparts of this Agreement executed and
delivered by duly authorized officers of each of IBM, IBMCLLC, the
Administrative Agent and each Lender.

 

(b)                                 Closing Certificate.  The Administrative
Agent shall have received certificates of IBM and IBMCLLC, in each case dated
the Effective Date, substantially in the form of Exhibit D, with appropriate
insertions and attachments, satisfactory in form and substance to the
Administrative Agent, and executed by a Responsible Officer and by the Secretary
or any Assistant Secretary of IBM or IBMCLLC, as applicable.

 

(c)                                  Fees.  The Administrative Agent shall have
received the fees to be received on or prior to the Effective Date referred to
in Section 2.11(b).

 

(d)                                 PATRIOT Act, etc.  The Administrative Agent
and the Joint Lead Arrangers shall have received all documentation and other
information about the Borrowers as has been reasonably requested in writing at
least five days prior to the Effective Date by the Administrative Agent or the
Joint Lead Arrangers that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

(e)                                  Legal Opinions.  The Administrative Agent
shall have received the following legal opinions, with a copy for each Lender:

 

(i)                                     the executed legal opinion of Simpson
Thacher & Bartlett LLP, counsel to the Administrative Agent, covering such
matters reasonably requested by the Administrative Agent; and

 

(ii)                                  the executed legal opinion of Christina
Montgomery, Vice President, Assistant General Counsel and Secretary of IBM, with
respect to each of IBM and IBMCLLC.

 

(f)                                   No Material Adverse Change.  Except as
publicly disclosed in filings by IBM and IBMCLLC with the SEC prior to the
Effective Date, no material adverse change shall have occurred between
December 31, 2017 and the Effective Date in the business, assets, operations or
financial condition of (i) IBM and its subsidiaries taken as a whole or
(ii) IBMCLLC and its subsidiaries taken as a whole.

 

5.2                               Conditions to Each Loan.  The agreement of
each Lender to make any Loan requested to be made by it on any date (including,
without limitation, its initial Loan) is subject to the satisfaction of the
following conditions precedent:

 

43

--------------------------------------------------------------------------------


 

(a)                                 Notice.  The Administrative Agent shall have
received notice of such borrowing in conformity with the applicable requirements
of this Agreement.

 

(b)                                 Representations and Warranties.  Each of the
representations and warranties made by any Borrower in or pursuant to this
Agreement shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(c)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or shall occur after giving
effect to the borrowing of the Loans requested to be made on such date.

 

Each borrowing of a Loan by a Borrower shall constitute a representation and
warranty by such Borrower as of the date of such Loan that the conditions
contained in paragraphs (b) and (c) of this Section 5.2 have been satisfied.

 

Notwithstanding any other provision of this Agreement, no Lender shall be
obligated to make any Loan to IBM or IBMCLLC, if (i) the adoption of any law,
rule or regulation after the date of this Agreement, (ii) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (iii) compliance by
any Lender with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement, shall make it unlawful for such Lender to make such Loan to IBM
or IBMCLLC.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

Each of the Borrowers agree that, so long as the Commitments remain in effect,
any Loan remains outstanding and unpaid or any other amount is owing to any
Lender or the Administrative Agent hereunder, it shall and shall cause each of
its Significant Subsidiaries to:

 

6.1                               Existence; Business and Properties.  (a)  Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as would not cause or result in a
Default or Event of Default under this Agreement.

 

(b)                                 Do or cause to be done all things reasonably
necessary to preserve and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business; except in each case where the
failure to do so would not result in a Material Adverse Effect; and at all times
maintain and preserve all property material to the conduct of its business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that nothing in this Section 6.1(b) shall prevent
IBM, IBMCLLC or any Subsidiary from (x) discontinuing any of its businesses no
longer deemed advantageous to it or discontinuing the operation and maintenance
of any of its properties no longer deemed useful in the conduct of its business
or (y) selling or disposing of any assets, Subsidiaries or capital stock
thereof, in a transaction not prohibited by Section 7.2.

 

6.2                               Financial Statements, Reports, etc.  In the
case of IBM or IBMCLLC, as applicable, furnish to the Administrative Agent for
distribution to the Lenders:

 

44

--------------------------------------------------------------------------------


 

(a)                                 as soon as available and in any event within
90 days after the end of each fiscal year, copies of the report filed by IBM and
IBMCLLC with the SEC on Form 10-K in respect of such fiscal year, each
accompanied by IBM’s annual report in respect of such fiscal year or, if IBM or
IBMCLLC, as applicable, is not required to file such a report in respect of such
fiscal year, the consolidated statements of financial position and related
consolidated statements of earnings, cash flows and stockholders’ equity of IBM
and its Subsidiaries or the consolidated statement of financial position and
related consolidated statements of earnings, comprehensive income, cash flows
and changes in members’ interest of IBMCLLC, as applicable, as of the close of
such fiscal year, all audited by PricewaterhouseCoopers or other independent
accountants of recognized national standing and accompanied by an opinion of
such accountants to the effect that such consolidated financial statements
fairly present the financial position, results of operations, cash flows and
changes in stockholders’ equity of IBM and its Subsidiaries or the financial
position, results of operations, cash flows and changes in members’ interest of
IBMCLLC and its Subsidiaries, as applicable, in accordance with GAAP;

 

(b)                                 as soon as available and in any event within
50 days after the end of each of the first three quarterly periods of each
fiscal year, copies of the unaudited quarterly reports filed by IBM and IBMCLLC
with the SEC on Form 10-Q in respect of such quarterly period, or if IBM or
IBMCLLC is not required to file such a report in respect of such quarterly
period, the unaudited consolidated statements of financial position and related
unaudited consolidated statements of earnings, cash flows and stockholders’
equity of IBM and its Subsidiaries or the consolidated statement of financial
position and related consolidated statements of earnings, comprehensive income,
cash flows and changes in members’ interest of IBMCLLC, as applicable, as of the
close of such fiscal quarter, certified by a Responsible Officer of IBM or
IBMCLLC, as applicable, as fairly presenting the financial position, results of
operations, cash flows and changes in stockholders’ equity of IBM and its
Subsidiaries or the financial position, results of operations, cash flows and
changes in members’ interest of IBMCLLC and its Subsidiaries, as applicable, in
accordance with GAAP, subject to normal year-end audit adjustments which are not
expected to be material in amount;

 

(c)                                  concurrently with any delivery of financial
statements by IBM or IBMCLLC described in paragraph (a) or (b) above (whether
contained in a report filed with the SEC or otherwise), a certificate of a
Responsible Officer of IBM or IBMCLLC, as applicable, substantially in the form
of Schedule 6.2(c);

 

(d)                                 promptly after the same become publicly
available, copies of (i) all financial statements, notices, reports and proxy
materials distributed to stockholders of IBM and (ii) all reports on Form 10-K,
10-Q and 8-K (or their equivalents) filed by IBM or IBMCLLC with the SEC (or
with any Governmental Authority succeeding to any or all of the functions of the
SEC) pursuant to the periodic reporting requirements of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder;
provided, that documents required to be furnished under this paragraph (d) shall
be deemed furnished when made available via the EDGAR (or any successor) system
of the SEC;

 

(e)                                  promptly, from time to time, such other
publicly available documents and information regarding the operations, business
affairs and financial condition of IBM, IBMCLLC or any Significant Subsidiary
(including information relating to “know your customer” or similar
identification procedures), or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request; and

 

45

--------------------------------------------------------------------------------


 

(f)                                   within ten Business Days after the
occurrence thereof, written notice of any change in Status; provided that the
failure to provide such notice shall not delay or otherwise affect any change in
the Applicable Margin or other amount payable hereunder which is to occur upon a
change in Status pursuant to the terms of this Agreement.

 

With respect to the documents referred to in paragraphs (a) through
(e) above, IBM shall furnish such number of copies as the Administrative Agent
or the Lenders shall reasonably require for distribution to their personnel in
connection with this Agreement.

 

6.3                               Notices.  Promptly after any Responsible
Officer or the Director of Treasury Operations of IBM or IBMCLLC obtains
knowledge thereof, give notice to the Administrative Agent and each Lender of
the occurrence of any Default or Event of Default, accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Borrower proposes to take with
respect thereto.

 

6.4                               Anti-Corruption Laws.  Maintain in effect and
enforce policies and procedures designed to ensure compliance by it, its
Subsidiaries and their respective directors, officers and employees, whether
acting directly or through agents, with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 7.                            NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as the Commitments remain in effect, any Loan
remains outstanding and unpaid or any other amount is owing to any Lender or the
Administrative Agent hereunder:

 

7.1                               Limitation on Secured Debt and Sale and
Leaseback Transactions.  (a)  IBM and IBMCLLC will not create, assume, incur or
guarantee, and will not permit any Restricted Subsidiary to create, assume,
incur or guarantee, any Secured Debt without making provision whereby all
Borrower Obligations shall be secured equally and ratably with (or prior to)
such Secured Debt (together with, if IBM and IBMCLLC shall so determine, any
other Debt of IBM, IBMCLLC or such Restricted Subsidiary then existing or
thereafter created which is not by its terms subordinate to the Borrower
Obligations) so long as such Secured Debt shall be outstanding unless such
Secured Debt, when added to (a) the aggregate amount of all Secured Debt then
outstanding (not including in this computation Secured Debt if the Borrower
Obligations are secured equally and ratably with (or prior to) such Secured Debt
and further not including in this computation any Secured Debt which is
concurrently being retired) and (b) the aggregate amount of all Attributable
Debt then outstanding pursuant to Sale and Leaseback Transactions entered into
by IBM after July 15, 1985, or entered into by a Restricted Subsidiary after
July 15, 1985, or, if later, the date on which it became a Restricted Subsidiary
(not including in this computation any Attributable Debt which is concurrently
being retired), would not exceed 10% of Consolidated Net Tangible Assets.

 

(b)                                 IBM and IBMCLLC will not, and will not
permit any Restricted Subsidiary to, enter into any Sale and Leaseback
Transaction unless (a) the sum of (i) the Attributable Debt to be outstanding
pursuant to such Sale and Leaseback Transaction, (ii) all Attributable Debt then
outstanding pursuant to all other Sale and Leaseback Transactions entered into
by IBM after July 15, 1985, or entered into by a Restricted Subsidiary after
July 15, 1985, or, if later, the date on which it became a Restricted
Subsidiary, and (iii) the aggregate of all Secured Debt then outstanding (not
including in this computation Secured Debt if the Borrower Obligations are
secured equally and ratably with (or prior to) such Secured Debt) would not
exceed 10% of Consolidated Net Tangible Assets or (b) an amount equal to the
greater

 

46

--------------------------------------------------------------------------------


 

of (i) the net proceeds to IBM or the Restricted Subsidiary of the sale of the
Principal Property sold and leased back pursuant to such Sale and Leaseback
Transaction and (ii) the amount of Attributable Debt to be outstanding pursuant
to such Sale and Leaseback Transaction, is applied to the retirement of Funded
Debt of IBM or any Restricted Subsidiaries (other than Funded Debt which is
subordinated to the Loans or which is owing to IBM or any Restricted
Subsidiaries) within 180 days after the consummation of such Sale and Leaseback
Transaction.

 

7.2                               Mergers, Consolidations and Sales of Assets. 
(a)  No Borrower will consolidate with or merge with or into any other Person,
except that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, IBM or IBMCLLC may merge with any other
U.S. corporation or limited liability company, provided that (i) in the case of
any such merger involving IBM, IBM is the surviving entity, (ii) in the case of
any such merger involving IBMCLLC, IBMCLLC is the surviving entity (unless such
merger is with IBM, in which case IBM shall be the surviving entity), (iii) on
the date of consummation of any merger involving IBM, IBM shall deliver to the
Administrative Agent a certificate of a Responsible Officer of IBM demonstrating
that, on a pro forma basis determined as if such merger had been consummated on
the date occurring twelve months prior to the last day of the most recently
ended fiscal quarter, IBM would have been in compliance with Section 7.4(a) as
of the last day of such fiscal quarter, and (iv) on the date of consummation of
any merger involving IBMCLLC, IBMCLLC shall deliver to the Administrative Agent
a certificate of a Responsible Officer of IBMCLLC demonstrating that, on a pro
forma basis determined as if such merger had been consummated on the date
occurring twelve months prior to the last day of the most recently ended fiscal
quarter, IBMCLLC would have been in compliance with Section 7.4(b) as of the
last day of such fiscal quarter.

 

(b)                                 Neither IBM nor IBMCLLC will sell, convey or
otherwise transfer all or substantially all of its properties or assets to any
Person, provided that this paragraph (b) shall not prohibit IBM or IBMCLLC from
entering into a merger transaction expressly permitted by Section 7.2(a).

 

7.3                               Margin Regulations.  (a)  No Borrower will
permit any part of the proceeds of any Loan to be used in any manner that would
result in a violation of, or be inconsistent with, the provisions of Regulation
T, U or X.  No Borrower will take, or permit its Subsidiaries to take, any
action at any time that would (A) result in a violation of the substitution and
withdrawal requirements of Regulation T or U, in the event the same should
become applicable to any Loans or this Agreement or (B) cause the
representations and warranties contained in Section 4.8 at any time to be other
than true and correct.

 

(b)                                 Whenever required to ensure compliance with
Regulations T, U and X or requested by the Administrative Agent or one or more
Lenders, each Borrower will furnish to the Administrative Agent and each Lender
a statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U, and any other notice or form required under
Regulation U, the statements made and information contained in which shall be
sufficient, in the good faith opinion of each Lender, to permit the extensions
of Loans hereunder in compliance with Regulation U.

 

7.4                               Financial Covenants.

 

(a)                                 IBM will not permit the Consolidated Net
Interest Expense Ratio, for any period of four consecutive fiscal quarters taken
as a single accounting period, to be less than 2.20 to 1.0.

 

(b)                                  IBMCLLC will not permit the IBMCLLC
Consolidated Tangible Net Worth to be less than $50,000,000 on the last day of
each fiscal year of IBMCLLC.

 

47

--------------------------------------------------------------------------------


 

(c)                                   IBMCLLC will not permit the IBMCLLC
Leverage Ratio to be greater than 11.0:1.00 as of the last day of each fiscal
quarter of IBMCLLC.

 

7.5                               Anti-Corruption Laws.  Each Borrower and its
Subsidiaries shall not use, and shall procure that the respective directors,
officers and employees of such Borrower and its Subsidiaries shall not use, the
proceeds of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

7.6                               Modifications of Support Agreement.  Each
Borrower and its Subsidiaries shall not amend, modify or terminate the Support
Agreement in any manner materially adverse to the Lenders.

 

SECTION 8.                            EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                 Any Borrower shall (i) fail to pay any
principal of any Loan when due in accordance with the applicable terms of this
Agreement or (ii) fail to pay any interest on any Loan, or any fee or other
amount, within five Business Days after any such interest, fee or other amount
becomes due in accordance with the terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by any Borrower herein or which is contained in any certificate,
document or financial or other statement furnished by it at any time pursuant to
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

 

(c)                                  IBM shall default in the observance or
performance of the agreement contained in Section 7.4(a) or IBMCLLC shall
default in the observance or performance of the agreement contained in
Section 7.4(b); or

 

(d)                                 Any Borrower shall default in the observance
or performance of any other agreement contained in this Agreement, and such
default shall not be remedied (including, in the case of Section 7.4(c), by a
capital contribution from IBM or the taking of other actions sufficient to
restore on a pro forma basis the required IBMCLLC Leverage Ratio) for a period
of 30 days after written notice thereof shall have been given to IBM or IBMCLLC
by the Administrative Agent or the Required Lenders; or

 

(e)                                  IBM, IBMCLLC or any Significant Subsidiary
shall default in the payment of any principal or interest, regardless of amount,
due in respect of any Indebtedness in an aggregate principal amount of
$500,000,000 or more, when and as the same shall become due and payable (after
the expiration of any applicable grace period); or

 

(f)                                   An involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of IBM, IBMCLLC or any Significant
Subsidiary, or of a substantial part of the property or assets of IBM, IBMCLLC
or any Significant Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
IBM, IBMCLLC or any Significant Subsidiary or for a substantial part of the
property

 

48

--------------------------------------------------------------------------------


 

or assets of IBM, IBMCLLC or any Significant Subsidiary or (iii) the winding-up
or liquidation of IBM, IBMCLLC or any Significant Subsidiary; and such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered; or

 

(g)                                  IBM, IBMCLLC or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (f) of this Section 8, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for IBM, IBMCLLC or any Significant Subsidiary
or for a substantial part of the property or assets of IBM, IBMCLLC or any
Significant Subsidiary, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, or (vi) take any action for the purpose
of effecting any of the foregoing; or

 

(h)                                 One or more judgments for the payment of
money which are due and payable in an aggregate amount of $500,000,000
(exclusive of any amount thereof covered by insurance so long as such coverage
is not being disputed) or more shall be rendered by a court of competent
jurisdiction against IBM, IBMCLLC, any Significant Subsidiary or any combination
of IBM, IBMCLLC and Significant Subsidiaries and the same shall remain
undischarged for a period of 60 days during which execution shall not be
effectively stayed (for this purpose, a judgment shall effectively be stayed
during a period when it is not yet due and payable), or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of
IBM, IBMCLLC or any Significant Subsidiary to enforce any such judgment; or

 

(i)                                     the Support Agreement shall for any
reason fail to be in full force and effect, or any action shall be taken by any
Borrower to discontinue or to assert the invalidity or unenforceability of the
Support Agreement;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or (g) above with respect to IBM or IBMCLLC, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all fees and other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
IBM and IBMCLLC, declare the Commitments to be terminated forthwith, whereupon
such Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to IBM and IBMCLLC,
declare the Loans (with accrued interest thereon) and all fees and other amounts
owing under this Agreement to be due and payable forthwith, whereupon the same
shall immediately become due and payable.  Except as expressly provided above in
this Section 8, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

 

SECTION 9.                            THE ADMINISTRATIVE AGENT

 

9.1                               Appointment.  Each Lender hereby irrevocably
designates and appoints JPMorgan Chase Bank as the agent of such Lender under
this Agreement, and each such Lender irrevocably authorizes JPMorgan Chase Bank,
as the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such

 

49

--------------------------------------------------------------------------------


 

duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

 

9.2                               Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3                               Exculpatory Provisions.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or for any failure of any Borrower to perform its obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of any Borrower.

 

9.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first receive such
advice or concurrence of the Required Lenders or all Lenders, as the case may
be, as it deems appropriate or it shall first be indemnified to its satisfaction
by the Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, or all Lenders, as the case may be, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the obligations owing by any Borrower
hereunder.

 

9.5                               Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent has received
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall promptly give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may

 

50

--------------------------------------------------------------------------------


 

(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

 

9.6                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereinafter taken, including any review of the
affairs of any Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans and enter into this Agreement.  Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Borrower which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7                               Indemnification.  The Lenders agree to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Commitment Percentages in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Revolving Credit
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Commitment Percentages immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the amounts owing hereunder) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that (a) no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Administrative Agent and
(b) in the event that the Administrative Agent is reimbursed by any Borrower for
any amount paid to it by the Lenders pursuant to this Section 9.7, the amount of
such reimbursement shall in turn be paid over to the Lenders on a ratable
basis.  The agreements in this Section 9.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

 

9.8                               Administrative Agent in Its Individual
Capacity.  Each of the Administrative Agent and its affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrowers as though the Administrative Agent were not the Administrative Agent
hereunder.  With respect to its Loans made or renewed by it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent, and
the terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.

 

51

--------------------------------------------------------------------------------


 

9.9                               Successor Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign as Administrative Agent at any time
by giving notice to the Lenders, IBM and IBMCLLC.  If the Administrative Agent
shall resign as Administrative Agent under this Agreement, then the Required
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders, which successor administrative agent shall be subject to the
approval of IBM and IBMCLLC (which approval shall not be unreasonably
withheld).  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent shall have given notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders, which successor administrative
agent shall be subject to the approval of IBM and IBMCLLC (which approval shall
not be unreasonably withheld).  Upon the acceptance of any appointment as
Administrative Agent hereunder by a permitted successor, such successor
administrative agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent effective upon such appointment and approval, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the obligations owing hereunder.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement.

 

9.10                        Syndication and Documentation Agents.  The
Syndication Agents and the Documentation Agents shall not have any duties or
responsibilities hereunder in its capacity as such.

 

9.11                        Certain ERISA Matters.  (a)  Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Borrower, that at least one of
the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and

 

52

--------------------------------------------------------------------------------


 

performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto and (y) covenants, from the date such Person became a Lender party hereto
to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent and its Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that:

 

(i)                                     none of the Administrative Agent or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement or any documents related
hereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or any its Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

 

(c)                                  The Administrative Agent hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a

 

53

--------------------------------------------------------------------------------


 

gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

SECTION 10.                     [RESERVED]

 

SECTION 11.                     MISCELLANEOUS

 

11.1                        Amendments and Waivers.  Subject to Section 2.14(b),
neither this Agreement nor any terms hereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1.  The
Required Lenders may, or, upon receipt of written consent of the Required
Lenders to all terms thereof, the Administrative Agent may, from time to time,
(a) enter into with the Borrowers written amendments, supplements or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of the Lenders or of the Borrowers
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan, or reduce the stated rate of
any interest or fee payable hereunder or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Revolving Credit Commitment, in each case without the consent of each
Lender directly affected thereby, or (ii) amend, modify or waive any provision
of this Section 11.1 or reduce the percentage specified in the definition of
Required Lenders, or consent to the assignment or transfer by any Borrower of
any of its rights and obligations under this Agreement, in each case without the
written consent of all the Lenders, (iii) amend, modify or waive any provision
of Section 9 without the written consent of the then Administrative Agent, or
(iv) except in connection with the establishment of any new tranche of
Commitments or Loans hereunder, change Sections 2.15(a) and 11.12(a) in a manner
that would alter the pro rata distribution or sharing of payments, or the
funding of Loans, required thereby, without the written consent of each Lender
adversely affected thereby.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the Lenders, the Administrative Agent and all future holders
of the obligations owing hereunder.  In the case of any waiver, the Borrowers,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder, and any Default or Event of Default waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding anything to the contrary in the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrowers and the Administrative Agent to cure any ambiguity,
omission, mistake, defect or inconsistency, it being agreed the Administrative
Agent shall provide the Lenders at least five Business Days’ prior written
notice of such amendment, and any such amendment shall be deemed approved by the
Lenders unless the Administrative Agent shall have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

 

11.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand, or three
Business Days

 

54

--------------------------------------------------------------------------------


 

after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of IBM, IBMCLLC and the
Administrative Agent, and as notified by each Lender to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the
obligations owing hereunder:

 

IBM:

INTERNATIONAL BUSINESS MACHINES CORPORATION

One New Orchard Road

Armonk, New York 10504

Attention:  Vice President and Treasurer

Telecopy:  914-499-2883

 

With a copy to CHQ Legal Department

Telecopy:  914-499-6445

 

 

IBMCLLC:

IBM Credit LLC

1 North Castle Drive

Armonk, New York, 10504

Attention: Vice President, Finance

 

With a copy to CHQ Legal Department

Telecopy 914-499-6445

The Administrative Agent:

JPMORGAN CHASE BANK, N.A.

500 Stanton Christiana Rd.

NCC5/1st Floor

Newark, Delaware, 19713

Attention: Eugene Tull III

Loan & Agency Services Group

Phone:  (302) 634-5881

Fax:  (302) 634-4250

E-mail:  eugene.h.tulliii@chase.com

 

With a copy to:

 

JPMORGAN CHASE BANK

Peter Thauer

383 Madison Avenue, 24th Floor

New York NY 10179

E-mail:  peter.thauer@jpmorgan.com

Telephone:  (212) 270-6289

Fax:  (212) 270-5127

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.3, 2.6, 2.8 or 2.13 shall not be
effective until received.

 

11.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other

 

55

--------------------------------------------------------------------------------


 

right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

11.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

 

11.5                        Payment of Expenses.  Each of IBM and IBMCLLC agrees
(a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and any other documents prepared in connection herewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
a single counsel to the Administrative Agent, (b) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement and any such other documents, including, without limitation, the
reasonable fees and disbursements of separate counsel to the Administrative
Agent and to each Lender, and (c) to pay, indemnify, and hold each Lender and
the Administrative Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and any such other documents, and (d) to pay,
indemnify, and hold each Lender, each Syndication Agent, each Documentation
Agent, each Joint Lead Arranger, the Administrative Agent and their respective
directors, officers, employees and agents (each, an “indemnified person”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements,
including reasonable fees and disbursements of counsel, incurred by or asserted
against such indemnified person which arise out of or in connection with any
claim, litigation or proceeding relating to this Agreement or any such other
documents, or any Loan or any actual or proposed use of proceeds of any Loan or
any of the Transactions (all the foregoing in this clause (d) collectively, the
“indemnified liabilities”); provided, that no Borrower shall have any obligation
hereunder to any indemnified person with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such indemnified
person, its affiliates or the directors, officers, employees and agents of such
indemnified person, acting as such, in each case as determined by a final,
non-appealable judgment of a court of competent jurisdiction and provided
further, that nothing contained in this Section 11.5 (other than
Section 11.5(c)) shall require IBM or IBMCLLC to pay any taxes of any
indemnified person or any Transferee or any indemnity with respect thereto.  No
indemnified person or IBM or IBMCLLC shall be liable for any damages arising
from the use by unauthorized persons of information or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons.  No indemnified person shall be liable for
any special, indirect, consequential or punitive damages in connection with this
Agreement.  The agreements in this Section 11.5 shall survive repayment of the
Loans and the payment of all other amounts payable hereunder.

 

11.6                        Participations.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities (other than a natural person) (each, a
“Participant”) participating interests in any Loan owing to such Lender, any
Revolving Credit Commitment of such Lender or any other interest of such Lender
hereunder.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such

 

56

--------------------------------------------------------------------------------


 

obligation owing to it hereunder for all purposes under this Agreement, and the
Borrowers and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  In no event shall any Participant under any
such participation have any right to approve any amendment or waiver of any
provision of this Agreement, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or postpone the date of the final maturity of the Loans, in each case
to the extent subject to such participation.  Each Borrower agrees that, while
an Event of Default shall have occurred and be continuing, if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 11.12 as fully as if it were
a Lender hereunder.  Each Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17, 2.18 and 2.19 with respect to
its participation in the Revolving Credit Commitments and the Loans outstanding
from time to time as if it was a Lender; provided that, in the case of
Section 2.18, such Participant shall have complied with the requirements of said
Section and provided, further, that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

11.7                        Transfers of Competitive Loans.  (a)  Any
Competitive Loan Lender, in the ordinary course of its business and in
accordance with applicable law, at any time may assign to one or more banks or
other entities (each, a “Competitive Loan Assignee”) any Competitive Loan owing
to such Competitive Loan Lender, pursuant to a Competitive Loan Assignment
executed by the assignor Competitive Loan Lender and the Competitive Loan
Assignee.

 

(b)                                 Upon such execution, from and after the date
of such Competitive Loan Assignment, the Competitive Loan Assignee shall be
deemed, to the extent of the assignment provided for in such Competitive Loan
Assignment, and subject to the provisions of Sections 11.7(c) and 11.7(d), to
have the same rights and benefits of payment and enforcement with respect to
such Competitive Loan (including, without limitation, the applicable rights set
forth in Sections 2.16, 2.17, 2.18 and 2.19) and the same rights of setoff and
obligation to share pursuant to Section 11.12 as it would have had if it were a
Competitive Loan Lender hereunder.

 

(c)                                  Unless such Competitive Loan Assignment
shall otherwise specify and a copy of such Competitive Loan Assignment shall
have been delivered to the Administrative Agent for its

 

57

--------------------------------------------------------------------------------


 

acceptance and recording in the Register in accordance with Section 11.9(a), the
assignor under the Competitive Loan Assignment shall act as collection agent for
the Competitive Loan Assignee thereunder, and the Administrative Agent shall pay
all amounts received from the relevant Borrower which are allocable to the
assigned Competitive Loan directly to such assignor without any liability to
such Competitive Loan Assignee.

 

(d)                                 A Competitive Loan Assignee under a
Competitive Loan Assignment shall not, by virtue of such Competitive Loan
Assignment, become a party to this Agreement or a “Competitive Loan Lender”, or
have any rights to consent to or refrain from consenting to any amendment,
waiver or other modification of any provision of this Agreement or any related
document; provided that (i) the assignor under such Competitive Loan Assignment
and such Competitive Loan Assignee may, in their discretion, agree between
themselves upon the manner in which such assignor will exercise its rights under
this Agreement and any related document, and (ii) if a copy of such Competitive
Loan Assignment shall have been delivered to the Administrative Agent for its
acceptance and recording in the Register in accordance with Section 11.9(a), no
such amendment, waiver or modification may reduce or postpone any payment of
principal or interest in respect of any Competitive Loan assigned to such
Competitive Loan Assignee without the written consent of such Competitive Loan
Assignee.

 

(e)                                  If a Competitive Loan Assignee has caused a
Competitive Loan Assignment to be recorded in the Register in accordance with
Section 11.9(a), such Competitive Loan Assignee may thereafter, in the ordinary
course of its business and in accordance with applicable law, assign the
relevant Competitive Loans to any Competitive Loan Lender, to any affiliate or
subsidiary of such Competitive Loan Assignee or to any other financial
institution that has total assets in excess of $1,000,000,000 and that in the
ordinary course of its business extends credit of the same type as the
Competitive Loans, and the foregoing provisions of this Section 11.7 shall
apply, mutatis mutandis, to any such assignment by a Competitive Loan Assignee. 
Except in accordance with the preceding sentence, Competitive Loans may not be
further assigned by a Competitive Loan Assignee, subject to any legal or
regulatory requirement that the Competitive Loan Assignee’s assets must remain
under its control.

 

(f)                                   Upon its receipt of a Competitive Loan
Assignment executed by an assignor Competitive Loan Lender and a Competitive
Loan Assignee, together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (which shall not be payable by any
Borrower), the Administrative Agent promptly shall (i) accept such Competitive
Loan Assignment, (ii) record the information contained therein in the Register
and (iii) give notice of such acceptance and recordation to the assignor
Competitive Loan Lender, the Competitive Loan Assignee and the relevant
Borrower.

 

11.8                        Assignments.  (a)  any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time and
from time to time assign to any affiliate of such Lender or, with the consent of
IBM, IBMCLLC and the Administrative Agent (which consent in each case shall not
be unreasonably withheld or delayed, and, in the case of IBM or IBMCLLC, shall
be deemed to have been given unless IBM or IBMCLLC shall object to such
assignment by written notice to the Administrative Agent within ten Business
Days after having received notice thereof), to any other Lender or to an
additional bank, financial institution or other entity other than a Borrower, an
Affiliate of a Borrower or a natural person (each, a “Purchasing Lender”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Assumption, substantially in the form of Exhibit E, executed by
such Purchasing Lender and such assigning Lender (and, in the case of a
Purchasing Lender that is not an affiliate of the relevant assigning Lender, by
IBM, IBMCLLC and the Administrative Agent) and delivered to the Administrative
Agent for its acceptance and recording in the Register, provided, that except in
the case of an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of the Revolving Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Assumption with

 

58

--------------------------------------------------------------------------------


 

respect to such assignment) shall in no event be less than $10,000,000 or such
lesser amount as may be consented to by IBM, IBMCLLC and the Administrative
Agent.  Upon such execution, delivery, acceptance and recording, from and after
the effective date determined pursuant to such Assignment and Assumption,
(x) the Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption, have the rights and obligations of a
Lender hereunder with a Revolving Credit Commitment as set forth therein, and
(y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto).

 

(b)                                 Upon its receipt of an Assignment and
Assumption executed by an assigning Lender and a Purchasing Lender (and, in the
case of a Purchasing Lender that is not an affiliate of the relevant assigning
Lender, by IBM, IBMCLLC and the Administrative Agent) together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (which
shall not be payable by any Borrower), the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders, IBM
and IBMCLLC.

 

11.9                        The Register; Disclosure; Pledges to Federal Reserve
Banks.  (a)  The Administrative Agent shall maintain at its address referred to
in Section 11.2 a copy of each Competitive Loan Assignment and Assignment and
Assumption delivered to it and a register (the “Register”) for the recordation
of (i) the names and addresses of the Lenders, the Revolving Credit Commitments
of the Lenders, and the principal amount of the Loans owing to each Lender from
time to time and (ii) with respect to each Competitive Loan Assignment delivered
to the Administrative Agent, the name and address of the Competitive Loan
Assignee and the principal amount of each Competitive Loan owing to such
Competitive Loan Assignee.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrowers at any reasonable
time and from time to time upon reasonable prior notice.

 

(b)                                 Each Borrower authorizes each Lender to
disclose to any Participant, Competitive Loan Assignee or Purchasing Lender
(each, a “Transferee”) and any prospective Transferee, subject to the provisions
of Section 11.21 (whether or not, in the case of any Person that is a
prospective Transferee, such Person in fact becomes a Transferee), any and all
financial information in such Lender’s possession concerning the Borrowers and
their respective affiliates which has been delivered to such Lender by or on
behalf of any Borrower pursuant to this Agreement or which has been delivered to
such Lender by or on behalf of any Borrower in connection with such Lender’s
credit evaluation of the Borrowers and their respective affiliates prior to
becoming a party to this Agreement.

 

(c)                                  Nothing herein shall prohibit any Lender
from pledging or assigning all or any portion of its Loans to any Federal
Reserve Bank or central bank in accordance with applicable law, provided, that
in the case of any such pledge or assignment to a central bank, no Borrower will
be responsible for the payment of any fees, expenses, duties, imposts, taxes or
other amounts in connection therewith.  In order to facilitate such pledge or
assignment, each Borrower hereby agrees that, upon request of any Lender at any
time and from time to time after such Borrower has made its initial borrowing
hereunder, such Borrower shall provide to such Lender, at such Borrower’s own
expense, a promissory note, substantially in the form of Exhibit F or G, as the
case may be, evidencing the Revolving Credit Loans or Competitive Loans, as the
case may be, owing to such Lender.

 

59

--------------------------------------------------------------------------------


 

11.10                 Changing Designations of Competitive Loan Lenders.  IBM
and IBMCLLC shall have the right to change the designation of a Lender or
Competitive Loan Lender to (i) cause a Lender to become a Competitive Loan
Lender or (ii) cause a Competitive Loan Lender to cease to be a Competitive Loan
Lender, provided that no such change shall become effective unless (x) the
Lender affected thereby shall in its sole discretion have agreed in writing to
such change and (y) prior written notification thereof shall have been delivered
to the Administrative Agent and, in the case of clause (i) above, the
Administrative Agent shall have approved of such designation (which approval
shall not be unreasonably withheld).

 

11.11                 Replacement of Lenders under Certain Circumstances.  IBM
and IBMCLLC shall be permitted to replace any Lender which (a) requests
reimbursement pursuant to Section 2.17 or 2.18 (other than with respect to Index
Rate Competitive Loans), (b) is affected in the manner described in Section 2.16
(other than with respect to Index Rate Competitive Loans) and as a result
thereof any of the actions described in said Section is required to be taken,
(c) becomes a Defaulting Lender or (d) fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof that requires the unanimous approval of all of the Lenders, the
approval of all of the Lenders affected thereby or the approval of a class of
Lenders, in each case in accordance with the terms of Section 11.1, so long as
the consent of the Required Lenders shall have been obtained with respect to
such amendment, modification, termination, waiver or consent, with a replacement
bank or other financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) IBM and
IBMCLLC shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts owing to such replaced Lender prior to the date
of replacement, (iv) IBM and IBMCLLC shall be liable to such replaced Lender
under Section 2.19 if any Eurodollar Loan or EURIBOR Loan owing to such replaced
Lender shall be prepaid (or purchased) other than on the last day of the
Interest Period relating thereto or any Competitive Loan owing to such replaced
Lender shall be paid other than on the relevant Competitive Loan Maturity Date,
(v) the replacement bank or institution, if not already a Lender, and the terms
and conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.8 (provided that IBM
and IBMCLLC shall be obligated to pay the registration and processing fee
referred to therein), (vii) until such time as such replacement shall be
consummated, IBM and IBMCLLC shall pay all additional amounts (if any) required
pursuant to Section 2.17 or 2.18, as the case may be, and (viii) any such
replacement shall not be deemed to be a waiver of any rights which IBM, IBMCLLC,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

11.12                 Adjustments; Set-off.  (a)  If any Lender (a “benefitted
Lender”) shall at any time receive any payment of all or part of its Loans, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(f) or (g), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans that are then due and payable,
or interest thereon, such benefitted Lender shall purchase at par for cash from
the other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefitted Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to any Borrower, any such notice being expressly waived by each Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable

 

60

--------------------------------------------------------------------------------


 

by any Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the relevant Borrower.  Each
Lender agrees promptly to notify IBM, IBMCLLC and the Administrative Agent after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

11.13                 Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by email or telecopy), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Agreement signed by all the parties shall be lodged with IBM and the
Administrative Agent.

 

11.14                 Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.15                 Integration.  This Agreement represents the agreement of
the Borrowers, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein.

 

11.16                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.17                 Submission To Jurisdiction; Waivers.  Each Borrower hereby
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof, or, to the extent
such courts lack subject matter jurisdiction, the Courts of the State of New
York, in each case located in the County of New York;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Borrower at its address referred to in Section 11.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

61

--------------------------------------------------------------------------------


 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

11.18                 Judgment Related to Borrowings. (a)  If, for the purpose
of obtaining judgment in any court, it is necessary to convert a sum owing
hereunder by any Borrower to any party hereto or any holder of the obligations
of such Borrower hereunder into another currency, such Borrower agrees, to the
fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction such party or holder could purchase Dollars with such
other currency for Dollars on the Banking Day immediately preceding the day on
which final judgment is given.

 

(b)                                 The obligations of each Borrower in respect
of any sum due to any party hereto or any holder of the obligations owing
hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than Dollars, be discharged only to the
extent that, on the Banking Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase Dollars with the Judgment Currency; if the amount of Dollars so
purchased is less than the sum originally due to the Applicable Creditor in
Dollars, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss, provided,
that if the amount of Dollars so purchased exceeds the sum originally due to the
Applicable Creditor, the Applicable Creditor agrees to remit such excess to such
Borrower. The obligations of the Borrowers contained in this Section 11.18 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

 

11.19                 Acknowledgements.  Each Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Borrower arising out
of or in connection with this Agreement, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)                                  no joint venture is created hereby or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

 

11.20                 WAIVERS OF JURY TRIAL.  EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM
THEREIN.

 

11.21                 Confidentiality.  Each Lender agrees to keep confidential
any written or oral information (a) provided to it by or on behalf of any
Borrower or any of its Subsidiaries pursuant to or in connection with this
Agreement or (b) obtained by such Lender based on a review of the books and
records of any Borrower or any of its Subsidiaries; provided that nothing herein
shall prevent any Lender

 

62

--------------------------------------------------------------------------------


 

from disclosing any such information (i) to the Administrative Agent or any
other Lender, (ii) to any Transferee or prospective Transferee or any swap
counterparty so long as delivery of such information is made subject to the
requirement that such information be kept confidential in the manner
contemplated by this Section 11.21, (iii) to its employees or affiliates
involved in the administration of this Agreement, directors, agents, attorneys,
accountants and other professional advisors (each of which shall be instructed
to hold the same in confidence), (iv) upon the request or demand of any
Governmental Authority having jurisdiction over such Lender, (v) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (vi) which has been publicly
disclosed other than in breach of this Agreement, (vii) in connection with the
exercise of any remedy hereunder, (viii) to any credit insurance provider
relating to any Borrower and its obligations or any rating agency when required
by it, provided that, prior to any disclosure, such credit insurance provider or
rating agency shall agree in writing to preserve the confidentiality of any
confidential information relating to the Borrowers received by it, (ix) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, provided that, prior to
any disclosure, the CUSIP Service Bureau or such similar agency shall agree in
writing to preserve the confidentiality of any confidential information relating
to the Borrowers received by it, or (x) if IBM has consented to such disclosure
in writing in its sole discretion.  It is understood and agreed that
IBM, IBMCLLC, their Subsidiaries and their respective affiliates may rely upon
this Section 11.21 for any purpose, including without limitation to comply with
Regulation FD promulgated by the SEC.

 

11.22                 Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Lenders, the Administrative Agent,
all future permitted holders of the obligations hereunder and their respective
successors and permitted assigns, except that no Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each Lender.

 

11.23                 Incremental Revolving Credit Commitments.  (a) 
IBM, IBMCLLC and any one or more Lenders (including New Lenders) may from time
to time agree that such Lenders shall provide incremental Revolving Credit
Commitments by executing and delivering to the Administrative Agent one or more
Incremental Commitment Supplements or, in the case of New Lenders, New Lender
Supplements.

 

(b)                                 Any additional bank, financial institution
or other entity which is not already a Lender, with the consent of IBM, IBMCLLC
and the Administrative Agent (which consent, in the case of the Administrative
Agent, shall not be unreasonably withheld), can elect to become a party to this
Agreement and obtain a Revolving Credit Commitment; such party shall execute a
New Lender Supplement (each, a “New Lender Supplement”) with IBM, IBMCLLC and
the Administrative Agent, substantially in the form of Exhibit H, whereupon such
bank, financial institution or other entity (herein called a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement.

 

(c)                                  Any Lender (other than any New Lender)
which agrees to provide an incremental Revolving Credit Commitment pursuant to
this Section 11.23 shall execute an Incremental Commitment Supplement (each, an
“Incremental Commitment Supplement”) with IBM, IBMCLLC and the Administrative
Agent, substantially in the form of Exhibit I, whereupon such Lender shall be
bound by and entitled to the benefits of this Agreement with respect to the
incremental Revolving Credit Commitment specified therein, and Schedule 1.1
shall be deemed to be amended to reflect such incremental Revolving Credit
Commitment.

 

(d)                                 If, on the date upon which any Lender
(including any New Lender) provides an incremental Revolving Credit Commitment
pursuant to this Section 11.23, there is an unpaid principal

 

63

--------------------------------------------------------------------------------


 

amount of Revolving Credit Loans, IBM and IBMCLLC shall borrow Revolving Credit
Loans from such Lender in an amount determined by reference to the amount of
each Type of Revolving Credit Loan (and, in the case of Eurodollar Loans or
EURIBOR Loans, of each Eurodollar Tranche or EURIBOR Tranche, respectively)
which would then have been outstanding from such Lender if (i) each such Type or
Eurodollar Tranche had been borrowed on the date such Lender’s incremental
Revolving Credit Commitment was provided, in each case after giving effect
thereto and (ii) the aggregate amount of each such Type or Eurodollar Tranche or
EURIBOR Tranche requested to be so borrowed had been increased to the extent
necessary to give effect, with respect to such Lender, to the borrowing
allocation provisions of Section 2.2.  Any Eurodollar Loan or EURIBOR Loan
borrowed pursuant to the preceding sentence shall bear interest at a rate equal
to the respective interest rates then applicable to the Eurodollar Loans or
EURIBOR Loans, as applicable, of the other Lenders in the same Eurodollar
Tranche or EURIBOR Tranche, as applicable.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 11.23, (i) the aggregate amount of incremental Revolving Credit
Commitments provided pursuant to this Section 11.23 shall not exceed
$500,000,000 and (ii) no Lender shall have any obligation to provide an
incremental Revolving Credit Commitment unless it agrees to do so in its sole
discretion.

 

11.24                 USA PATRIOT Act.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.

 

11.25                 No Fiduciary Duty, etc.  (a)  Each Borrower acknowledges
and agrees that (i) no fiduciary, advisory or agency relationship between any
Borrower and the Lender Parties is intended to be or has been created in respect
of any of the transactions contemplated by this Agreement, irrespective of
whether the Lender Parties have advised or are advising any Borrower on other
matters, and each Borrower waives, to the fullest extent permitted by law, any
claims it may have against the Lender Parties for breach of fiduciary duty or
alleged breach of fiduciary duty in respect of any of the transactions
contemplated by this Agreement, and agrees that the Lender Parties will have no
liability (whether direct or indirect) to any Borrower in respect of such a
fiduciary duty claim in respect of any of the transactions contemplated by this
Agreement, (ii) the Lender Parties, on the one hand, and each Borrower, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor does any Borrower rely on, any fiduciary duty to
any Borrower or its affiliates on the part of the Lender Parties, (iii) each
Borrower is capable of evaluating and understanding, and it understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement, (iv) each Borrower has been advised that the Lender Parties are
engaged in a broad range of transactions that may involve interests that differ
from any Borrower’s interests and that the Lender Parties have no obligation to
disclose such interests and transactions to any Borrower, (v) each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, (vi) each Lender Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower, any of its affiliates
or any other Person or entity and (vii) none of the Lender Parties has any
obligation to any Borrower or its affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein or in
any other express writing executed and delivered by such Lender Party and such
Borrower or any such affiliate.

 

(b)                                 None of the Lender Parties shall have or be
deemed to have a fiduciary relationship with any other Lender Party.  The Lender
Parties are not partners or co-venturers, and no

 

64

--------------------------------------------------------------------------------


 

Lender Party shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in the case of the Administrative Agent) authorized
to act for, any other Lender Party.

 

11.26                 EU Bail-In.  Notwithstanding anything to the contrary in
this Agreement or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender
deemed to be an EEA Financial Institution arising under this Agreement may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

11.27                 Amendment and Restatement.  This Agreement amends and
restates the Existing Credit Agreement.  All indebtedness and obligations
created by the Existing Credit Agreement referred to therein remain outstanding
and in effect and are continued by this Agreement with such modifications as are
set forth herein and therein. On the Effective Date, the commitments of the
lenders under the Existing Credit Agreement are assigned and reallocated among
the Lenders under this Agreement as set forth on Schedule 1.1. This Agreement
shall not constitute a novation of the obligations and liabilities under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities.  All indebtedness, obligations and liabilities outstanding under
the Existing Credit Agreement on such date shall continue to constitute
obligations and liabilities under this Agreement.  The “Lenders” under the
Existing Credit Agreement that are Lenders hereunder waive any notice required
under the Existing Credit Agreement to the extent that such notice relates to
the amendment and restatement of the Existing Credit Agreement contemplated
hereby.

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

By:

/s/ Simon J. Beaumont

 

 

Name: Simon J. Beaumont

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

IBM CREDIT LLC

 

 

 

 

 

 

 

By:

/s/ Elizabeth Barzelatto

 

 

Name: Elizabeth Barzelatto

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender

 

 

 

 

 

By

/s/ Inderjeet Aneja

 

 

Name: Inderjeet Aneja

 

 

Title:   Vice E resident

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By

/s/ Brendan Heneghan

 

 

Name: Brendan Heneghan

 

 

Title:   Director

 

 

 

 

 

 

 

By

/s/ Ade Adedeji

 

 

Name: Ade Adedeji

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

By

/s/ Susan Olsen

 

 

Name: Susan Olsen

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By

/s/ Mark Gronich

 

 

Name: Mark Gronich

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.

 

 

 

 

 

 

By

/s/ Tracy Rahn

 

 

Name: Tracy Rahn

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANCO SANTANDER, S.A.

 

 

 

 

 

By

/s/ Itziar Letamendi

 

 

Name: Itziar Letamendi

 

 

Title: Managing Director

 

 

 

 

 

By

/s/ Isabel Pastor

 

 

Name: Isabel Pastor

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ Molly Daniello

 

 

Name: Molly Daniello

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By

/s/ Ronnie Glenn

 

 

Name: Ronnie Glenn

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Director

 

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Jonathan Yip

 

 

Name: Jonathan Yip

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE

 

 

 

 

 

By

/s/ Paul Dalle Molle

 

 

Name: Paul Dalle Molle

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By

/s/ Sid Khanolkar

 

 

Name: Sid Khanolkar

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

MUFG BANK, LTD.

 

 

 

 

 

By

/s/ Ola Anderssen

 

 

Name: Ola Anderssen

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK BRANCH

 

 

 

 

 

By

/s/ Jenny Shum

 

 

Name: Jenny Shum

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Neil Kiernan

 

 

Name: Neil Kiernan

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By

/s/ Judith E. Smith

 

 

Name: Judith E. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

By

/s/ Joan Park

 

 

Name: Joan Park

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., DUBLIN BRANCH

 

 

 

 

 

By

/s/ Barry Fehily

 

 

Name: Barry Fehily

 

 

Title: Managing Director

 

 

 

 

 

 

 

By

/s/ Shaun Hawley

 

 

Name: Shaun Hawley

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

 

 

 

 

 

By

/s/ Wallace Wong

 

 

Name: Wallace Wong

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

UNICREDIT BANK AG, NEW YORK BRANCH

 

 

 

 

 

By

/s/ Fabio Della Malva

 

 

Name: Fabio Della Malva

 

 

Title: Managing Director

 

 

 

 

 

By

/s/ Bryon Korutz

 

 

Name: Bryon Korutz

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Matt S. Scullin

 

 

Name: Matt S. Scullin

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

 

 

By

/s/ Raymond Qiao

 

 

Name: Raymond Qiao

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

 

 

 

 

By

/s/ Thomas E. Ferguson

 

 

Name: Thomas E. Ferguson

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

DBS BANK LTD.

 

 

 

 

 

By

/s/ Loy Hwee Chuan

 

 

Name: Loy Hwee Chuan

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, N.A.

 

 

 

 

 

By

/s/ Kristin Wenslau

 

 

Name: Kristin Wenslau

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK

 

 

 

 

 

By

/s/ Daniel Mattern

 

 

Name: Daniel Mattern

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By

/s/ Jason Rinne

 

 

Name: Jason Rinne

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

 

 

 

 

By

/s/ Veronica Incera

 

 

Name: Veronica Incera

 

 

Title: Managing Director

 

 

 

 

 

By

/s/ Luis Ruigomez

 

 

Name: Luis Ruigomez

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

BANCO BRADESCO, S.A., NEW YORK BRANCH,

 

 

 

 

 

By

/s/ Arlete M. M. B. Lacerda

 

 

Name: Arlete M. M. B. Lacerda

 

 

Title:

 

 

 

 

 

By

/s/ Márcio Martins Bonilha Neto

 

 

Name: Márcio Martins Bonilha Neto

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

 

 

 

 

 

By

/s/ Andrew R. Campbell

 

 

Name: Andrew R. Campbell

 

 

Title: Authorized Signatory

 

 

 

 

 

By

/s/ Dominic Sorresso

 

 

Name: Dominic Sorresso

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DANSKE BANK A/S

 

 

 

 

 

By

/s/ Caitruna Lowbry

 

 

Name: Caitruna Lowbry

 

 

Title: Senior Relationship Manager

 

 

 

 

 

By

/s/ Terry Browne

 

 

Name: Terry Browne

 

 

Title: Country Manager

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC

 

 

 

 

 

By

/s/ Tina Wong

 

 

Name: Tina Wong

 

 

Title: Assistant Manager

 

 

 

 

 

By

/s/ Kamala Basdeo

 

 

Name: Kamala Basdeo

 

 

Title: Assistant Manager

 

--------------------------------------------------------------------------------


 

 

RAIFFEISEN BANK INTERNATIONAL AG

 

 

 

 

 

By

/s/ P. Straubinger

 

 

Name: P. Straubinger

 

 

Title: Director

 

 

 

 

 

By

/s/ Josef Hörl

 

 

Name: Josef Hörl

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By

/s/ Eric Siebert

 

 

Name: Eric Siebert

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1 TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

 

 

Revolving Credit
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

150,000,000

 

BNP Paribas

 

$

150,000,000

 

Citibank, N.A.

 

$

150,000,000

 

Royal Bank of Canada

 

$

150,000,000

 

Mizuho Bank, Ltd.

 

$

115,000,000

 

Banco Santander, S.A.

 

$

100,000,000

 

Bank of America, N.A.

 

$

100,000,000

 

Barclays Bank PLC

 

$

100,000,000

 

Deutsche Bank AG New York Branch

 

$

100,000,000

 

HSBC Bank USA, National Association

 

$

100,000,000

 

Societe Generale

 

$

100,000,000

 

Wells Fargo Bank, N.A.

 

$

100,000,000

 

MUFG Bank, Ltd.

 

$

75,000,000

 

Commerzbank AG, New York Branch

 

$

75,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

75,000,000

 

Goldman Sachs Bank USA

 

$

75,000,000

 

ING Bank N.V., Dublin Branch

 

$

75,000,000

 

Sumitomo Mitsui Banking Corp.

 

$

75,000,000

 

The Toronto-Dominion Bank, New York Branch

 

$

75,000,000

 

UniCredit Bank AG, New York Branch

 

$

75,000,000

 

U.S. Bank National Association

 

$

75,000,000

 

Bank of China, New York Branch

 

$

45,000,000

 

Australia and New Zealand Banking Group Limited

 

$

45,000,000

 

DBS Bank Ltd.

 

$

45,000,000

 

PNC Bank, National Association

 

$

45,000,000

 

Standard Chartered Bank

 

$

45,000,000

 

The Bank of Nova Scotia

 

$

45,000,000

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

20,000,000

 

Banco Bradesco S.A., New York Branch

 

$

20,000,000

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

20,000,000

 

Danske Bank A/S

 

$

20,000,000

 

Lloyds Bank plc

 

$

20,000,000

 

Raiffeisen Bank International AG

 

$

20,000,000

 

The Northern Trust Company

 

$

20,000,000

 

Total:

 

$

2,500,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2(c) TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

[For the Fiscal Quarter ending         , 20  ]

 

[For the Fiscal Year ending         , 20  ]

 

Pursuant to Section 6.2(c) of the Amended and Restated 3-Year Credit Agreement,
dated as of July 19, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein being used herein as
therein defined unless otherwise defined herein), among International Business
Machines Corporation (“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”),
(each individually a “Borrower” and together the “Borrowers”), the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Syndication Agents and Documentation Agents named therein, the undersigned, the
duly elected, qualified and acting Responsible Officer of [IBM][IBMCLLC], hereby
certifies that:

 

(a)                                 During the period of four consecutive fiscal
quarters ended on              , 20  , such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as follows: 
                    .

 

[The financial statements referred to in Section 6.2(b) of the Credit Agreement
which are delivered concurrently with the delivery of this Compliance
Certificate fairly present the financial position, results of operations, cash
flows and changes in stockholders’ equity of IBM and its Subsidiaries or the
financial position, results of operations, cash flows and changes in members’
interest of IBMCLLC and its Subsidiaries, as applicable, in accordance with
GAAP, subject to normal year-end audit adjustments which are not expected to be
material in amount.]*

 

(b)                                 The covenant calculations set forth below
are based on IBM’s [unaudited][audited] balance sheet and statements of
earnings, cash flows and stockholders’ equity for the fiscal [quarter][year]
ended            , 20  , and IBMCLLC’s [unaudited][audited] balance sheet and
statements of earnings, cash flows and members’ interest for the fiscal
[quarter][year] ended            , 20  , as applicable, copies of which are
attached hereto.

 

--------------------------------------------------------------------------------

*                                         Insert only in Compliance Certificates
accompanying financial statements delivered pursuant to Section 6.2(b) of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

1.

Consolidated Net Interest Expense Ratio (Section 7.4(a))

 

 

 

 

 

 

 

The ratio of

 

 

 

 

 

 

 

 

1.

the difference between

 

 

 

 

 

 

 

 

 

 

A.

the sum of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

earnings before income taxes of IBM and its consolidated Subsidiaries for the
period of four consecutive fiscal quarters ended on the date referred to in
paragraph (b) above, excluding gains or losses from the divestiture or sale of a
business

 

$

 

 

 

 

(2)

Consolidated Net Interest Expense (to the extent deducted in arriving at
earnings before income taxes)

 

$

 

 

 

 

(3)

depreciation expense (to the extent deducted in arriving at earnings before
income taxes)

 

$

 

 

 

 

(4)

amortization expense (to the extent deducted in arriving at earnings before
income taxes)

 

$

 

 

 

 

(5)

restructuring charges made after the Effective Date (to the extent deducted in
arriving at earnings before income taxes)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Total of (1), (2), (3), (4) and (5) above

 

$

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

the sum of

 

 

 

 

 

 

 

 

 

 

 

 

(1)

cash payments made during such period in respect of restructuring charges made
after the Effective Date

 

$

 

 

 

(2)

payments made during such period for plant, rental machines and other property
excluding acquisitions of businesses (net of proceeds received during such
period from dispositions of plant, rental machines and other property investment
excluding divestitures or sales of businesses)

 

$

 

 

 

(3)

investment in software for such period

 

$

 

 

 

 

 

 

 

 

 

 

 

Total of (1), (2) and (3) above

 

$

 

3

--------------------------------------------------------------------------------


 

 

equals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

Consolidated Adjusted Cash Flow

 

 

 

 

 

 

(A. minus B.)

 

$

 

 

 

 

 

 

 

 

 

to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

the difference between

 

 

 

 

 

 

 

 

 

 

 

 

A.

total interest cost of IBM and its Subsidiaries for such period

 

 

 

 

 

 

 

 

 

$

 

 

and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

interest income of IBM and its Subsidiaries for such period

 

$

 

 

 

 

 

 

 

 

 

 

equals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

Consolidated Net Interest Expense

 

$

 

 

 

 

 

 

 

 

 

(iii)

the Consolidated Net Interest Expense Ratio

 

: 1.00

 

 

(Ratio of Consolidated Adjusted Cash Flow (i)(C.) to Consolidated Net Interest
Expense (ii)(C.))

 

 

 

 

 

 

 

 

 

 

2.

IBMCLLC Consolidated Tangible Net Worth (Section 7.4(b))

 

 

 

 

 

 

 

 

 

 

 

 

A.

The sum of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

The total assets appearing on the consolidated statement of financial position
of IBMCLLC and its Subsidiaries most recently delivered to the Administrative
Agent

 

$

 

 

 

 

 

 

 

 

 

 

B.

minus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

all liabilities as shown on such statement

 

$

 

 

 

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

intangible assets, (net of any applicable reserves) as shown on or

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

reflected in such statement, to include:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) all trade names, trademarks, licenses, patents, copyrights and goodwill;

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) organizational and development costs;

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) deferred charges (other than prepaid items such as insurance, taxes,
interest, commissions, rents and similar items and tangible assets being
amortized);

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv) unamortized debt discount and expense, less unamortized premium.

 

$

 

 

 

 

 

 

 

 

 

 

C.

equals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Tangible Net Worth

 

$

 

 

 

 

 

 

 

 

3.

IBMCLLC Leverage Ratio (Section 7.4(c))

 

 

 

 

 

 

 

 

 

 

 

 

Equals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For a more detailed calculation of such ratio, please refer to:

 

: 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

IBMCLLC’s “Debt-to-Equity Ratio” as reported in IBMCLLC’s periodic report (10-Q
or 10-K, as the case may be) covering such fiscal quarter

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has hereto set his name.

 

 

 

Dated:             , 20

 

 

 

 

Title:

[Responsible Officer of IBM] [[Responsible Officer of IBMCLLC]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF COMPETITIVE LOAN CONFIRMATION]

 

, 20

 

JPMorgan Chase Bank, N.A., as Administrative Agent
383 Madison Avenue, 24th Floor
New York, New York  10179

 

Reference is made to the Amended and Restated 3-Year Credit Agreement, dated as
of July 19, 2018, among International Business Machines Corporation (“IBM”) and
its Subsidiary IBM Credit LLC (“IBMCLLC”), (each individually a “Borrower” and
together the “Borrowers”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Syndication Agents and Documentation
Agents named therein (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

In accordance with Section 2.8(d) of the Credit Agreement, the undersigned
accepts and confirms the offers by Competitive Loan Lender(s) to make
Competitive Loans to the undersigned on            , 20   [Competitive Loan
Borrowing Date] under Section 2.8(b) [index rate] or 2.8(c) [fixed rate] in the
(respective) amount(s) set forth on the attached list of Competitive Loans
offered.

 

 

Very truly yours,

 

 

 

[Name of Borrower]

 

 

 

 

By:

 

 

 

Title:

 

[Borrower must attach Competitive Loan offer list prepared by Administrative
Agent with accepted amount entered by the Borrower to right of each Competitive
Loan offer].

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF COMPETITIVE LOAN OFFER]

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

, 20

383 Madison Avenue, 24th Floor

 

 

New York, New York 10179

 

 

 

Reference is made to the Amended and Restated 3-Year Credit Agreement, dated as
of July 19, 2018, among International Business Machines Corporation (“IBM”) and
its Subsidiary IBM Credit LLC (“IBMCLLC”), (each individually a “Borrower” and
together the “Borrowers”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Syndication Agents and Documentation
Agents named therein (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.  In accordance with Section 2.8(b) [index rate] or
2.8(c) [fixed rate] of the Credit Agreement, the undersigned Competitive Loan
Lender offers to make Competitive Loans thereunder in the following amounts with
the following maturity dates:

 

Competitive
Loan Date:           , 20

 

Aggregate Maximum Amount: $         

 

 

 

Maturity Date 1:
                        , 20

 

Maximum Amount: $
$            offered at            *
$            offered at            *

 

 

 

Maturity Date 2:
                        , 20

 

Maximum Amount: $
$            offered at            *
$            offered at            *

 

 

 

Maturity Date 3:
                        , 20

 

Maximum Amount: $
$            offered at            *
$            offered at            *

 

 

Very truly yours,

 

 

 

[NAME OF COMPETITIVE LOAN LENDER]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Telephone No.:

 

 

Fax No.:

 

 

--------------------------------------------------------------------------------

*                                         Insert the interest rate offered for
the specified loan amount.  In the case of Index Rate Competitive Loans, insert
a margin bid.  In the case of Fixed Rate Competitive Loans, insert a fixed rate
bid.

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF COMPETITIVE LOAN REQUEST]

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

, 20

383 Madison Avenue, 24th Floor

 

 

New York, New York 10179

 

 

 

Reference is made to the Amended and Restated 3-Year Credit Agreement, dated as
of July 19, 2018, among International Business Machines Corporation (“IBM”) and
its Subsidiary IBM Credit LLC (“IBMCLLC”), (each individually a “Borrower” and
together the “Borrowers”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Syndication Agents and Documentation
Agents named therein (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

This is [an Index Rate] [a Fixed Rate] Competitive Loan Request** pursuant to
Section 2.8(a) of the Credit Agreement requesting quotes for the following
Competitive Loans:

 

 

 

Loan 1

 

Loan 2

 

Loan 3

 

Aggregate Principal Amount

 

$

 

 

$

 

 

$

 

 

Borrowing Date

 

 

 

 

 

 

 

Interest Period***

 

 

 

 

 

 

 

Maturity Date****

 

 

 

 

 

 

 

Interest Payment Dates*****

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

[Name of Borrower]

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

**                                      Pursuant to the Credit Agreement, a
Competitive Loan Request may be transmitted in writing or by facsimile
transmission, or by telephone, immediately confirmed by facsimile transmission. 
In any case, a Competitive Loan Request shall contain the information specified
in the second paragraph of this form.

 

***                                 Insert only in an Index Rate Competitive
Loan Request.

 

****                            In an Index Rate Competitive Loan Request,
insert last day of Interest Period.

 

*****                       Insert only in a Fixed Rate Competitive Loan
Request.

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF CLOSING CERTIFICATE]

 

Pursuant to Section 5.1(b) of the Amended and Restated 3-Year Credit Agreement,
dated as of July 19, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein being used herein as
therein defined unless otherwise defined herein), among International Business
Machines Corporation (“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”),
(each individually a “Borrower” and together the “Borrowers”), the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Syndication Agents and Documentation Agents named therein, the undersigned
[            ], a Responsible Officer of [IBM][IBMCLLC], hereby certifies as
follows:

 

1.                                      The representations and warranties of
[IBM][IBMCLLC] contained in the Credit Agreement or in any certificate, document
or financial or other statement furnished by or on behalf of [IBM][IBMCLLC]
pursuant to or in connection with the Credit Agreement are true and correct in
all material respects on and as of the date hereof with the same effect as if
made on the date hereof except for representations and warranties stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;

 

2.                                      No Default or Event of Default has
occurred and is continuing as of the date hereof or after giving effect to any
Loans to be made on the date hereof;

 

3.                                                           is and at all times
since                       20  , has been the duly elected and qualified
[Assistant] Secretary of [IBM][IBMCLLC] and the signature set forth on the
signature line for such officer below is such officer’s true and genuine
signature;

 

and the undersigned [Assistant] Secretary of [IBM][IBMCLLC] hereby certifies as
follows:

 

4.                                      There are no liquidation or dissolution
proceedings pending or to my knowledge threatened against [IBM][IBMCLLC], nor to
my knowledge has any other event occurred affecting or threatening the corporate
existence of [IBM][IBMCLLC];

 

5.                                      [IBM][IBMCLLC] is a corporation duly
organized, validly existing and in good standing under the laws of
[            ];

 

6.                                      Attached hereto as Exhibit A is a
complete and correct copy of resolutions duly adopted by the Board of Directors
(or a duly authorized committee thereof) of [IBM][IBMCLLC] on          , 20  ;
such resolutions have not in any way been amended, modified, revoked or
rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect; such

 

--------------------------------------------------------------------------------


 

resolutions are the only corporate proceedings of [IBM][IBMCLLC]now in force
relating to or affecting the matters referred to therein;

 

7.                                      Attached hereto as Exhibit B is a
complete and correct copy of the [by-laws][limited liability
agreement][operating agreement] of [IBM][IBMCLLC] as in effect at all times
since                  , 20   to and including the date hereof; and attached
hereto as Exhibit C is a true and complete copy of the [certificate of
incorporation][articles of incorporation] of [IBM][IBMCLLC] as in effect at all
times since                    , 20   to and including the date hereof; and

 

8.                                      The persons listed on Exhibit D to this
closing certificate are now duly elected and qualified officers of
[IBM][IBMCLLC] holding the offices indicated next to their respective names
below, and such officers have held such offices with [IBM][IBMCLLC] at all times
since                 , 20   to and including the date hereof, and the
signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of [IBM][IBMCLLC] the Credit
Agreement and any certificate or other document to be delivered by
[IBM][IBMCLLC] pursuant to the Credit Agreement:

 

IN WITNESS WHEREOF, the undersigned have hereto set our names

 

 

 

 

Title: [           ]

 

Title: [Assistant] Secretary

 

 

 

Date:               , 20

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

3.

Borrower(s):

 

 

 

--------------------------------------------------------------------------------

(1)         Select as applicable.

 

--------------------------------------------------------------------------------


 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Amended and Restated 3-Year Credit Agreement, dated as of July 19,
2018, International Business Machines Corporation, a New York corporation and
its Subsidiary IBM Credit LLC, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Syndication Agents and Documentation
Agents named therein

 

2

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                 , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrowers and their affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2)         Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being      assigned under this Assignment
(e.g. “Revolving Credit Commitment,”).

 

(3)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders.

 

3

--------------------------------------------------------------------------------


 

 

Consented To:

 

 

 

INTERNATIONAL BUSINESS
MACHINES CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IBM CREDIT LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consents required only to the extent expressly provided for in Section 11.8 of
the Credit Agreement.]

 

4

--------------------------------------------------------------------------------


 

Accepted for Recordation in the Register:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

ANNEX 1

 

Amended and Restated 3-Year Credit Agreement, dated as of July 19, 2018 among
International Business Machines Corporation and its Subsidiary IBM Credit LLC,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Syndication Agents and Documentation Agents named therein

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement (iii) the financial
condition of the Borrowers, any of their Subsidiaries or affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or affiliates or any
other Person of any of their respective obligations under the Credit Agreement.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.5 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF REVOLVING CREDIT LOAN PROMISSORY NOTE](1)

 

REVOLVING CREDIT LOAN PROMISSORY NOTE

 

$

New York, New York

 

 

 

, 20

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a             
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of [NAME OF LENDER] (the “Lender”) at the office of JPMorgan Chase Bank,
N.A. (together with its successors in such capacity, the “Administrative
Agent”), located at 383 Madison Avenue, 24th Floor, New York, New York 10179, in
lawful money of the United States of America and in immediately available funds,
on the Termination Date the principal amount of (a) [AMOUNT IN WORDS] DOLLARS
($     ), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to
Section 2.1 of the Credit Agreement, as hereinafter defined.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.10 of such Credit Agreement.

 

The holder of this promissory note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto.  Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in such endorsement shall not affect the obligations of the
Borrower in respect of any Revolving Credit Loan.

 

This promissory note (a) has been issued pursuant to Section 11.9(c) of the
Amended and Restated 3-Year Credit Agreement, dated as of July 19, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among International Business Machines Corporation (“IBM”) and its
Subsidiary IBM Credit LLC (“IBMCLLC”), (each individually a “Borrower” and
together the “Borrowers”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Syndication Agents and Documentation
Agents named therein, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to prepayment in whole or in part as provided in the Credit
Agreement.

 

--------------------------------------------------------------------------------

(1)                                 With appropriate modifications, this form
may be used to evidence Swing Line Loans.

 

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this promissory note
shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this promissory note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

[NAME OF BORROWER]

 

 

 

 

 

 

By:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Schedule A
to Revolving Credit Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR Loans

 

Amount
Converted to
ABR Loans

 

Amount of Principal of
ABR Loans Repaid

 

Amount of ABR Loans
Converted to
Eurodollar Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B
to Revolving Credit Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar Loans

 

Amount
Converted to
Eurodollar Loans

 

Interest Period and
Eurodollar Rate with
Respect Thereto

 

Amount of
Principal of
Eurodollar Loans
Repaid

 

Amount of
Eurodollar Loans
Converted to
ABR Loans

 

Unpaid Principal
Balance of
Eurodollar Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF COMPETITIVE LOAN PROMISSORY NOTE]

 

COMPETITIVE LOAN PROMISSORY NOTE

 

$            

 

New York, New York

 

 

 

 

 

, 20       

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a               
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of [NAME OF LENDER]  (the “Competitive Loan Lender”) at the office of
JPMorgan Chase Bank, N.A. (together with its successors in such capacity, the
“Administrative Agent”), located at 383 Madison Avenue, 24th Floor, New York,
New York 10179, in lawful money of the United States of America and in
immediately available funds, the principal amount of (a) [AMOUNT IN WORDS]  
DOLLARS ($    ), or, if less, (b) the aggregate unpaid principal amount of each
Competitive Loan which is made by the Competitive Loan Lender to the Borrower
pursuant to Section 2.7 of the Credit Agreement, as hereinafter defined.  The
principal amount of each Competitive Loan evidenced hereby shall be payable on
the maturity date therefor set forth on the schedule annexed hereto and made a
part hereof or on a continuation of such schedule which shall be attached hereto
and made a part hereof (the “Grid”).  The Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount of each
Competitive Loan evidenced hereby, at the rate per annum set forth in respect of
such Competitive Loan on the Grid, calculated on the basis of a year of 360 days
and actual days elapsed from the date of such Competitive Loan until the due
date thereof (whether at the stated maturity, by acceleration or otherwise),
except as otherwise provided in Section 2.10 of the Credit Agreement.  Interest
on each Competitive Loan evidenced hereby shall be payable on the date or dates
set forth in respect of such Competitive Loan on the Grid.  Competitive Loans
evidenced by this promissory note may not be prepaid.

 

The holder of this promissory note is authorized to endorse on the Grid the
date, amount, interest rate, interest payment dates and maturity date in respect
of each Competitive Loan made pursuant to Section 2.7 of the Credit Agreement,
and each payment of principal with respect thereto.  Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. 
The failure to make any such endorsement or any error in such endorsement shall
not affect the obligations of the Borrower in respect of such Competitive Loan.

 

This promissory note (a) has been issued pursuant to Section 11.9(c) of the
Amended and Restated 364-Day Credit Agreement, dated as of July 19, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among International Business Machines Corporation (“IBM”) and its
Subsidiary IBM Credit LLC

 

--------------------------------------------------------------------------------


 

(“IBMCLLC”), (each individually a “Borrower” and together the “Borrowers”), the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the Syndication Agents and Documentation Agents named therein, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to prepayment in whole
or in part as provided in the Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this promissory note shall become, or may be declared
to be, immediately due and payable, all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this promissory note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

[NAME OF BORROWER]

 

 

 

 

 

 

By:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE OF COMPETITIVE LOANS
[NAME OF BORROWER], as Borrower
Amended and Restated 3-Year Credit Agreement dated as of July 19, 2018

 

Date of Loan

 

Amount of Loan

 

Interest Rate

 

Interest
Payment Dates

 

Maturity Date

 

Payment Date

 

Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF NEW LENDER SUPPLEMENT]

 

SUPPLEMENT, dated                  , to the Amended and Restated 3-Year Credit
Agreement, dated as of July 19, 2018 as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among International
Business Machines Corporation (“IBM”) and its Subsidiary IBM Credit LLC
(“IBMCLLC”), (each individually a “Borrower” and together the “Borrowers”), the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the Syndication Agents and Documentation Agents named therein.

 

W I T N E S S E T H :

 

WHEREAS, the Credit Agreement provides in Section 11.23(b) thereof that any
bank, financial institution or other entity, although not originally a party
thereto, may become a party to the Credit Agreement with the consent of
IBM, IBMCLLC and the Administrative Agent (which consent, in the case of the
Administrative Agent, shall not be unreasonably withheld) by executing and
delivering to IBM and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.              The undersigned agrees to be bound by the provisions of the
Credit Agreement, and agrees that it shall, on the date this Supplement is
accepted by IBM, IBMCLLC and the Administrative Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Revolving Credit Commitment of $                  .

 

2.              The undersigned (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 4.5 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as administrative agent on its behalf and to exercise such
powers and discretion under the Credit Agreement or any instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof,

 

--------------------------------------------------------------------------------


 

together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, without
limitation, if it is organized under the laws of a jurisdiction outside the
United States, its obligation pursuant to Section 2.18(d) of the Credit
Agreement.

 

3.              The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

4.              Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

Accepted this       day of

 

              , 20  .

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Accepted this       day of

 

              , 20  .

 

 

 

 

 

IBM CREDIT LLC

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Accepted this      day of

 

              , 20  .

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF INCREMENTAL COMMITMENT SUPPLEMENT]

 

SUPPLEMENT, dated                  , to the Amended and Restated 3-Year Credit
Agreement, dated as of July 19, 2018 as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among International
Business Machines Corporation (“IBM”) and its Subsidiary IBM Credit LLC
(“IBMCLLC”), (each individually a “Borrower” and together the “Borrowers”), the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the Syndication Agents and Documentation Agents named therein.

 

W I T N E S S E T H :

 

WHEREAS, the Credit Agreement provides in Section 11.23(c) thereof that any
Lender may increase the amount of its Revolving Credit Commitment by executing
and delivering to IBM, IBMCLLC and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned now desires to increase the amount of its Revolving
Credit Commitment under the Credit Agreement;

 

NOW THEREFORE, the undersigned hereby agrees as follows:

 

1.     The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by IBM, IBMCLLC and the
Administrative Agent it shall have its Revolving Credit Commitment increased by
$              , thereby making the amount of its Revolving Credit Commitment
$              .

 

2.     Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

Accepted this       day of

 

 

              , 20  .

 

 

 

 

 

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Accepted this       day of

 

 

              , 20  .

 

 

 

 

 

 

 

 

IBM CREDIT LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Accepted this      day of

 

 

 

 

 

              , 20  .

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J-1 TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the to the Amended and Restated 3-Year Credit Agreement,
dated as of July 19, 2018 as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among International Business Machines
Corporation (“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”), (each
individually a “Borrower” and together the “Borrowers”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Syndication
Agents and Documentation Agents named therein.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent, IBM and any Borrower
with a certificate of its Non-U.S. Lender status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform any Borrower, IBM and the Administrative Agent, and
(2) the undersigned shall have at all times furnished any Borrower, IBM and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2 TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the to the Amended and Restated 3-Year Credit Agreement,
dated as of July 19, 2018 as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among International Business Machines
Corporation (“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”), (each
individually a “Borrower” and together the “Borrowers”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Syndication
Agents and Documentation Agents named therein.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
Non-U.S. Lender status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-3 TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the to the Amended and Restated 3-Year Credit Agreement,
dated as of July 19, 2018 as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among International Business Machines
Corporation (“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”), (each
individually a “Borrower” and together the “Borrowers”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Syndication
Agents and Documentation Agents named therein.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) a certificate of Non-U.S.
Lender status on IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by a certificate of Non-U.S. Lender status on IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-4 TO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the to the Amended and Restated 3-Year Credit Agreement,
dated as of July 19, 2018 as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among International Business Machines
Corporation (“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”), (each
individually a “Borrower” and together the “Borrowers”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Syndication
Agents and Documentation Agents named therein.

 

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent, IBM and any Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) a
certificate of Non-U.S. Lender status on IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by a certificate of Non-U.S. Lender Status
on IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
any Borrower, IBM and the Administrative Agent, and (2) the undersigned shall
have at all times furnished any Borrower, IBM and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT KTO
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT

 

[FORM OF EXTENSION REQUEST]

 

JPMorgan Chase Bank, N.A., as Administrative Agent

, 20     

383 Madison Avenue, 24th Floor

 

New York, New York 10179

 

 

Reference is made to the Amended and Restated 3-Year Credit Agreement, dated as
of July 19, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among International Business Machines Corporation
(“IBM”), and its Subsidiary IBM Credit LLC (“IBMCLLC”), (each individually a
“Borrower” and together the “Borrowers”), the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the Syndication Agents and
Documentation Agents named therein. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to Section 2.21(a) of the Credit Agreement, we hereby request that the
Lenders extend the Termination Date now in effect by a period of one year, to
the date November   , 20  .  The Extension Request Deadline related to this
Extension Request shall be            , 20  .(1)

 

The undersigned represents that as of the date of this Extension Request (i) the
representations and warranties of [IBM] [IBMCLLC] contained in the Credit
Agreement are true and correct in all material respects with the same effect as
if made on the date hereof (except to the extent such representations and
warranties expressly relate to an earlier date) and (ii) no Default or Event of
Default has occurred and is continuing.

 

 

Very truly yours,

 

 

 

[INTERNATIONAL BUSINESS MACHINES CORPORATION][IBM CREDIT LLC]

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 The Extension Request Deadline shall be no
later than 30 days after delivery of this Extension Request to the
Administrative Agent.

 

--------------------------------------------------------------------------------